Written Declaration No 52/2005, by David Martin, Neil Parish, Peter Skinner, Terence Wynn and Robert Evans, on rising international concern over the farming of bear bile in China, has been signed by the majority of Members of this Parliament. In accordance with Rule 116 of the Rules of Procedure, it will be forwarded to the institutions named therein and will be published, indicating the names of the signatories, together with the texts approved on 17 January 2006.
Mr President, I rise on behalf of all the authors to thank everybody in this Chamber who has signed this declaration. It has received cross-party, cross-nationality support and it will now go forward to the Commission and the Council. I think it is something the Chinese Government will really take notice of, because I believe bear farming in China must be brought to an end. I thank everybody for their support and I hope this will go forward with great vigour.
Finally, I would like to wish you all a happy Christmas.
Mr President, I am asking for the floor under Rule 145 on personal statements, which allows me to speak for up to three minutes; I will not take that much time.
Mr President, the verbatim report of Tuesday’s part-session has only just been made available to us, and it has brought to my attention a personal attack made against me by a man who, until then, I had believed was presiding over the sitting courteously and impartially. I am referring to the vice-president of the sitting in question, who saw fit to interrupt me and to take sides regarding the background to my dispute with the French Government. His reference to a historical fact – the tragedy of the Struthof camp – even shows that he is completely ignorant of the ins and outs of this tragedy, and of the most recent work of historians on this subject.
The president of the sitting also saw fit to make a comment following one of my colleagues’ speeches, even though it contained no personal attacks and no insulting comments. In all of my considerable parliamentary experience, I have never seen a sitting president act as arrogantly as Mr McMillan Scott and I find it deeply regrettable.
Mr President, I was indeed in the Chair when Mr Gollnisch made an explanation of vote. He had his full time, I did cut him off and I did make a remark concerning the case that he had raised, in a personal capacity. I suggest that the House might like to read what I said, because I think they will agree with me and not with Mr Gollnisch.
We shall proceed to the vote.
Mr President, ladies and gentlemen, as is customary at the start of the vote, the general rapporteur presents some technical corrections. As I do not wish to break with this tradition this year either, allow me to outline some such technical corrections.
I should like, however, to begin by expressing my thanks, because this job has been difficult but, at the same time, extremely satisfying. I therefore take this opportunity to warmly thank all my colleagues from the Committee on Budgets, its chairman Mr Lewandowski, the political groups’ coordinators and staff, and the Secretariat and all its members, above all the administrator who made certain that I received the constant, loyal and expert assistance of Richard Wester, assistance that tied in well with the meticulous expertise of my assistant, Annalisa Gliubizzi.
My thanks go to all of you too, beginning with Mr Borrell, who closely followed all the stages of the procedure, and in addition, of course, to all my fellow Members, who made their own contributions via ideas and proposals, and who I hope today will also use their vote to contribute to a positive outcome, honouring me with their trust.
Ladies and gentlemen, this truly represents a positive outcome, a sign of a trend that is being reversed, the credit for which goes to all the institutions, but – and I say this with a real sense of pride – above all to our Parliament. I hope that this outcome opens the minds of those who still do not wish to recognise how costly a non-Europe would be.
The technical tasks to be performed are as follows: firstly, following the adoption or imminent approval of a number of legal bases, we should release the appropriations placed in reserve for a series of budget lines. I should like to make it clear that this is only technically possible for those budget lines on which an amendment tabled by Parliament already existed. Where that is not the case, we call on the Commission to put forward a proposal for a virement as soon as possible. The lines in question are 02 01 04 04; 04 01 04 05; 04 05 01; 04 05 02; 04 05 03; 09 03 01; 11 07 01; and 24 02 02.
Secondly, the section of Amendment 209 relating to line 19 08 02 01 – on the MEDA Programme – is approved in the sum of EUR 25 056 550. This amendment is covered by the vote on Block 1.
Mr President, ladies and gentlemen, following these technical corrections, I propose we proceed to the vote and I also take this opportunity to give you all my best and warmest wishes for the festive period.
. Mr President, ladies and gentlemen, first of all I would just like to concur with Mr Pittella and thank all those who have worked on producing the budget for 2006, and to agree with Mr Pittella’s statement that a fine result has been achieved and that the 2006 budget is one that serves the interests of the European Union. I also have one technical correction, which concerns Amendment 193 of Part 11, in connection with the European Court of Justice. Due to technical problems the notes are missing there, but the text of the note is as follows: ‘A 3.6 per cent reduction has been made in this part in connection with staff posts: five new staff posts in the IT sector (four B3 posts and one C1 post) and 16 staff posts for Romania and Bulgaria (ten A7 posts, two B3 posts and four C1 posts)’.
Mr President, ladies and gentlemen, I should just like to say that, if this amendment were to be rejected, then we would go beyond the ceiling agreed on with the Council and we would therefore have some procedural problems. I am therefore relying on my fellow Members’ sense of responsibility.
Alright, that concludes the vote. Normally we would now issue the explicit agreement of Parliament and the Council on the procedure for approving the budget and the maximum rate of increase. But the Minister is not here yet. We shall therefore continue voting on other things and we shall return to it later.
Please be courteous towards the British Presidency. We shall continue with the vote and meanwhile the Minister will arrive.
Mr President, ladies and gentlemen, this really is a minimal adjustment, just to make it clearer that the letter of amendment is consistent with number two – the agreement made between Parliament and the Council – but it really is an adjustment to the form, which does not in the least affect the content.
Mr President, I appreciate that the speed with which we vote sometimes leads us to make errors, which we believe are made when there is no call for abstentions, which are a political position that must be recorded. Stating simply ‘for’ and ‘against’ naturally reflects the result of the vote, but it does not reflect the particular result of certain votes, as has happened in this case, where we have wished to express various abstentions.
We shall carry on voting and we shall continue with the Schwab report. But could somebody from the Secretariat please verify where the Council is.
Mr President, I rise under Rule 145 to make a short personal statement following the remarks made by the Presidency in a debate yesterday, which I find unhelpful and not positive at all.
Whilst I am not of the governing party of the UK, I find it very demeaning that the Council is not here this morning. I, and my friends and colleagues from Britain, do not want that kind of discourtesy to be thought of as normal, at least in this Chamber.
Let us say that it has been a rather sophisticated use of Rule 145.
Mr President, if we cannot be respectful in listening to one another, there is hardly any reason to be here.
I rise under the precedent of Rule 145. I would like to inform the House that the Council left their building over an hour ago, the traffic in the vicinity of Strasbourg is extremely bad and it is not the intention of Her Majesty’s Government to slight this House or its Members. I am told that the government representative is five minutes away. I beg the House’s indulgence.
. Mr President, I should like to begin by apologising to Parliament for arriving here late this morning. The reason for this is simply that I was told there was an entirely different timescale. Because of that I arrived at what I thought to be on time, so I genuinely apologise to all Members of Parliament for that misunderstanding. Certainly, had I been aware of the correct timing, I would have made sure, as a matter of courtesy to Parliament, that I arrived on time. So I genuinely apologise for that misunderstanding.
I am pleased to note that the agreement reached between our two institutions, following negotiations at the conciliation on 24 November and the trialogue on 30 November has now been included in the 2006 budget. I would like to take this opportunity to remind you that some small differences remain between us concerning the classification of expenditure in the budget and that the Council reserves its rights entirely in this respect.
However, I am pleased to confirm that the Council can accept the maximum rate of increase resulting from your second reading. I would like to take this opportunity to thank the Chairman of the Committee on Budgets, Mr Lewandowski, the two rapporteurs, Mr Pittella and Mr Dombrovskis, and the Commissioner, Mrs Grybauskaitė, for their constructive cooperation in establishing this budget.
Let us hope this is good news in terms of the delicate negotiations that are taking place as we speak in relation to the financial perspective. That will be in the interests of the European Union and its relationship with the people of Europe.
I thank you very much for the work we have done together to make the 2006 budget possible.
Once again I apologise for the misunderstanding which caused me to arrive late this morning.
I would like to thank the Presidency-in-Office of the Council for its statement. Before moving on to the signature of the budget, please allow me to point out that the budget that we have just approved for 2006, in terms of commitment appropriations, represents 1.09% of gross domestic product for the 25 countries of the Union.
In a few hours time, in Brussels, we shall examine a budget for 2007-2013 which proposes an average of 1.03% for 27 countries of the Union.
. Mr President, I would like to thank my colleagues for that very warm endorsement of my report, which marks a major step forward in the rights of disabled people and passengers of reduced mobility. It is a tremendous vote in favour. It was interesting that there were six people who decided to vote against it, but through the joys and wonders of technology we were able to name and shame them.
I am sure the House will welcome the fact that the way Parliament voted means we will be able to get an agreement at first reading. All 25 governments and the Commission have indicated that they will accept all the amendments Parliament has passed. In thanking colleagues, allow me to mention that people will also welcome the fact that this is a major achievement under the British Presidency.
. Mr President, ladies and gentlemen, I would like to confirm that Amendment 9, calling for the sum of EUR 40 million to be increased to EUR 80 million, has been withdrawn. I would like not only to confirm the withdrawal of the amendment, but also to take responsibility for it.
The Committee on Development had adopted this amendment unanimously and I am very grateful to the members of that committee for their clear-sightedness and their support. The Council, however, has refused to accept even the slightest gesture towards the ACP countries, despite the position and positive actions taken by the UK Presidency, to which I can bear witness. The Commission, for its part, was not willing to budge an inch. The system, blocked due to this Parliament’s budgetary debate, did the rest and dealt the final blow. However, for pressing schedule reasons, Mr President, this regulation absolutely must be adopted at first reading. We have therefore accepted our responsibilities and withdrawn Amendment 9, which was calling for EUR 80 million.
Ladies and gentlemen, I am forced, for the reasons I have just outlined, to ask you to vote on this report, and to do so in line with your votes on the budget. However, in order to send a message to the ACP countries that some of us here have not forgotten them, I request that my name be deleted from the text, and I have a proposal for my fellow members of the Committee on Development, and for them alone: make a final, symbolic gesture by voting ‘no’.
Mr President, I would just like to request a purely formal correction to paragraph 6 of the draft compromise resolution, reinstating the final phrase of the final clause starting ‘in order to’ at the end of the first part, in other words after ‘Association Council’, in order to reproduce the text on which we reached agreement.
I would also request that, where the text simply refers to ‘the summit’, we add ‘the WSIS’ in brackets, to be consistent with the rest of the resolution and in order to avoid confusion if isolated paragraphs of the text are quoted.
I would like to end by thanking the members of the various groups who were willing to extend the scope of this resolution to the conclusions of the summit. I must stress how important this resolution is now that the Sakharov Prize has been awarded and given that we in this House emphasised yesterday that freedom of expression – a fundamental right – and freedom of the press must be a part of all our activities, particularly when we have agreements with partner countries.
. – () Before we proceed to the vote, I would like to propose two more or less technical amendments. In paragraph 3 of my report, in the phrase ‘applicable to all three categories set out in Article 87(3)(a)’ at the end of the first line and the beginning of the second line, I would like to delete the word ‘three’, so that the text would then read ‘applicable to all categories set out in Article 87(3)(a)’.
I would also like to propose another amendment to the paragraph, or to Amendment 31, which is essentially of a technical nature as well, but I will probably do this when we vote on this paragraph.
. – () In the last line, or in the last sentence of this paragraph, I would like to change the words ‘too brutal’ (‘príliš brutálne’ in Slovak) to the words ‘very significant’ (‘veľmi významné’).
So, the aim is to change the wording from ‘too brutal’ to ‘very significant’.
Mr President, the ALDE Group would like to suggest an oral amendment to Amendment 9, so that it reads: ‘Whereas international terrorism poses one of the greatest threats to society within the EU and to those values’. If that oral amendment were accepted, then we would support Amendment 9.
Mr President, we would like to suggest an oral amendment to take out the word ‘NATO’, which we thought we had taken out in the negotiations anyway. There has been a misunderstanding. It should not be there. In which case, I propose that the split vote would be unnecessary, because the text would read: ‘including facilities pertaining to military bases such as...’. So we should take out the word ‘NATO’, which would enable us to vote on the recital as a whole, without the split.
Mr President, I should just like to make a point about linguistics, something that colleagues will be interested in.
The word ‘transportation’ is an American word; the English word is ‘transport’. Bearing in mind the nature of the report, we ought to have it in English.
Mr President, I should like to propose, through an oral amendment, a merger of Amendments 14, 12 and 5. This concerns the very important but also sensitive issue of adoption in Romania. We want to propose to the Romanian Government that it settle a number of cases that are still pending, as a consequence of a moratorium on international adoption, proposed in the past by this Parliament.
It is an important oral amendment. I will read it carefully so that everybody knows what we are voting for: ‘Notes with satisfaction the improvements made by Romanian authorities in the area of the protection of children and urges the Romanian Government to settle the cases of applications for international adoption made during the moratorium of June 2001, ensuring that all cases are examined in light of the UN Convention on the Rights of the Child and the Romanian law on the legal status of adoption, with the goal of allowing inter-country adoptions to take place, where justified and appropriate, in those special cases’.
Mr President, over the past few days, I have received questions from other groups about the wording of Amendment 2, which was tabled by my group. Moreover, a separate debate has been held, and a vote taken, on one aspect of this subject, namely the allegations of the existence of CIA camps in Romania and elsewhere, and also on the need for an inquiry into these allegations.
I would therefore propose that, in this amendment, we confine ourselves to the position of this candidate Member State and any incorrect actions on its part. We can do this by adding ‘allegations of the existence’ to the English version and deleting ‘but also to undertake informal investigations’ from it. I assume that, in this way, the objections to the original text would be removed.
Mr President, I have no desire to hold up proceedings, but, as this is the last vote at which Members will be present in large numbers, I would like, on behalf of my group – and, I take it, also on behalf of all Members of the House – to thank the services most warmly for preparing the difficult votes that we have had over the past year. They have done a splendid job and made our work easier. We want to wish them a happy festive season and ask them to be just as helpful next year too.
Mr President, I would just like to point out – not least for Mr Swoboda’s benefit – that this is not the last vote today. I think it is a pity that he is departing so soon for his Christmas holidays and would be happy if he were to hang around for a bit longer.
That concludes the vote.
We shall proceed to the explanations of vote.
. We have maintained that ACP sugar reform compensation should be at the level of EUR 80 million not EUR 40 million.
We are also opposed to open-ended CFSP funding without adequate justification.
- Rejection of draft EU budget 2006 (RC-B6-0642/2005)
We Swedish Social Democrats have today voted in favour of the agreement on the 2006 budget, reached between the Commission, the Council and Parliament. The EU budget must primarily be used to create full employment in Europe and to help bring about sustainable social, economic and environmental development. We particularly welcome the fact that our repeated demands for investment in the Lisbon Strategy, including more money for student exchange programmes and for the EU’s research and development programme, have been listened to. The payments in the agricultural category are lower than those originally proposed, and we think that this is fair. There is too much in the way of direct agricultural aid, and this leads to inefficient agriculture that damages the environment and widens the gap between rich and poor in the world. We cannot, therefore, support wordings that regret the cutbacks in agricultural aid decided on by the Council.
. The UKIP MEPs are voting for the rejection of the Draft General Budget, not because they support an increase in the budget, but on the principle that the UK should take its own decisions regarding funding priorities and not contribute to the EU budget.
In the vote on the budget, the Social Democrats have voted in favour of block 1, involving a strengthening of central budget headings for research, development etc. It must, however, be stated, that the Danish Social Democrats in the European Parliament cannot support the EU’s contributing financially to the spread of nuclear power, either within or outside the Community.
. I voted for this amendment NOT to support an increase in the budget, but because I do not wish any monies to be spent by the UK, which should rather be spent in fulfilling bilateral agreements.
The June List is voting against all the proposals entailing further increases in costs. It believes that each EU budget should be limited to 1.00%. On budget issues, Parliament’s role should be limited to determining priorities within the budgetary framework proposed by the Council.
Instead of accepting the Council’s first proposal concerning the level of the budget, Parliament chose, at first reading, to table amendments increasing both payments and forthcoming commitments. As a consequence of these proposed increases in expenditure, there were new negotiations with the Council. Unfortunately, the Council accepted certain increases in expenditure in the course of these negotiations.
In spite of all this, Parliament chooses again to propose new increases in expenditure in the run-up to the second reading. This development is extremely regrettable and shows the importance of not increasing the European Parliament’s influence.
I voted against because of the explanatory statement concerning growth and Turkey. I am opposed to short-term growth and in favour of Turkish accession, not the other way around. Unfortunately, I could not therefore support this proposal to reject the budget.
. The UKIP MEPs are voting for the rejection of the Draft General Budget, not because they support an increase in the budget, but on the principle that the UK should take its own decisions regarding funding priorities and not contribute to the EU budget.
. I am voting in favour of rejecting the budget, not because I am in favour of increasing it, but because I do not wish for United Kingdom funds to be spent in this way, or in any way by the European Union.
. British Conservatives support the general direction of the 2006 budget, particularly approving of increased support for the Lisbon objectives and maintaining the overall budget level at 1.01% GNI. However, we urge more radical reform of the overall budget.
Regarding letter of amendment No 1, the Danish Liberal Party does not believe that the destruction of foodstuffs is appropriate. However, the problem is aid for production, not aid for destruction. The amendment concerns the effects of the problem, but does not tackle its cause.
Regarding letter of amendment No 2, the Danish Liberal Party wishes to solve the problems of famine in developing countries, but believes that doing so requires a far more serious and coordinated effort than that indicated in this proposal.
Regarding letter of amendment No 3, the Danish Liberal Party is opposed to aid for the export of live animals, but the amendment will not solve this problem. The wording is also fairly unclear.
Regarding letter of amendment No 6, the Danish Liberal Party supports reform of the reimbursement of travel expenses, so that all reasonable and necessary travel expenses are refunded. Such reform has, however, already been decided on with the new Statute for Members. Moreover, the amendment could not be implemented in practice.
Overall, Mr Bonde’s amendments have to be characterised as ill thought-out.
We Moderates wish to develop and modernise the European Union’s budget. That means that we are looking for less in terms of subsidies and more in terms of investment in what is required by a modern economy and global competition. We also wish to strengthen the EU’s ability to be a strong international partner in pursuit of freedom, peace and security.
As it currently stands, the budget is outdated and lays too much emphasis on agriculture and on subsidies to the old Member States to cover expenditure that those countries themselves should be able to meet. Aid from Structural and Cohesion Funds should in the first place go to the new Member States and the poor regions.
In the light of this, we have sought an end to export subsidies and aid to tobacco cultivation and have sought to phase out agricultural aid. However, we wish to increase aid for research and development, as well as efforts to promote security and the development of the Neighbourhood Policy.
The EU needs a budget, and we are therefore voting in favour of the proposal, even though we believe that it needs to be changed in significant ways.
. The 2006 budget is the last one in the 2000-2006 financial perspective and also the last one before the accession of Romania and Bulgaria on 1 January 2007. I have three brief comments: the share of the total budget given to agriculture and rural development is now only 43%, which gives the lie to the United Kingdom’s argument that the CAP is too expensive.
Next, whatever the European Parliament and the Commission may say, the budget is steadily increasing unchecked: payment appropriations have increased by 5.4%, which is more than all the national budgets.
Finally, the agreement reached between Parliament and the Council is the result of a shameful bargain negotiated behind the backs of the European citizens: the Council got what it wanted on the CFSP; in exchange, Parliament has kept its priorities: culture, youth, ecology and federalist propaganda.
The only ones not satisfied by this budget are the European taxpayers, who are seeing their taxes increase to pay, amongst other things, their countries’ financial contributions to the European Union.
In 2005, France paid EUR 16.7 billion. What will it pay in 2006 in a Union of 25 Member States, which expect better?
.  I shall use this explanation of vote as a way of reflecting on the negotiations and agreements on Community budgets.
1. There have until now been more contradictions than anything else in the Council. Running scared, the political forces and major economic interests at the root of so-called ‘European integration’ sound their warnings of the consequences of disagreement between the so-called ‘powerhouses’ of the EU. A second crisis, following the resounding ‘no’ votes delivered by the French and Dutch people to the so-called ‘European Constitution’, would intensify the feeling that the path that they tell us is the only one to follow lacks ‘credibility’. This is why they are calling for ‘agendas’ to be harmonised, not least at the World Trade Organisation.
2. It does not matter how much Parliament glosses over its complicity in the systematic reduction in the Community budget in recent years – surely this reflects the commitments made by the right-wing and social-democrat forces in the Commission, the Council and in every EU Member State – but the (cold) figures are there for all to see. Overlooking its previous proposals, and throwing consistency out of the window, Parliament’s proposal for 2006 is virtually equivalent to what the Luxembourg Presidency proposed for 2007-2013. Experience has taught us that this story is far from over; after all, Parliament has a habit of lauding today what it found unacceptable yesterday.
.  Unlike the ongoing negotiations on the financial perspective, the EU’s budget for 2006 gives Parliament some cause for satisfaction.
By keeping payment appropriations at 1.01% of EU GNI, Parliament has achieved a slight increase on last year’s figure.
The real plus point here, however, and the reason for my full support, has been the increased funding made available for a range of programmes that impact directly on the lives of Europe’s citizens, such as LIFE and SOCRATES.
A further reason to be pleased was the increased budget for initiatives in the area of research and support for SMEs, which are crucial if we are to achieve the objectives of the Lisbon Strategy.
As for structural actions, I agree with the idea of not raising the amount of future funding to the new Member States until there has been an improvement in the rate of use of the current funds.
Lastly, by adopting this 2006 budget, Parliament will be sending out a highly symbolic message for the ongoing debate on the next financial perspective 2007-2013.
If the perspective is not adopted before the end of the British Presidency, it will be the 2006 budget that will act as the basis for negotiations on the next annual budget, using the so-called ‘duodecimal’ system.
Mr President, I would like to thank the rapporteur again for an excellent report, while also pointing out that I believe that an error has crept in to the vote, since we should have voted on Amendment 24, moved by Mrs Lichtenberger from the Group of the Greens/Free Democratic Alliance, which would have included the automatic 60% mark-up on the infrastructure charges. Apart from that, I am well satisfied with the report.
. The report before us concerns the charging of heavy goods vehicles. It is an issue of great importance to the proper operation of the internal market. As matters stand, there are quite a few different models for road charges in the European Union, a state of affairs that can bring about a distortion of competition. Road tolls may be justified, enabling charges to be levied to cover environmental pollution and wear and tear on the roads.
In today’s vote, the June List has chosen to support quite a few of the amendments in the report. We believe that heavy goods traffic is an important part of the internal market. We also believe that environmental problems are cross-border in character and that there is thus added value in dealing with these issues at EU level.
– () The reason I voted for the report is that it improves on the Commission’s proposal whilst also eliminating discrimination and ensuring equal rights for all people travelling by air. This regulation is the first time that legislation has specifically dealt with the transport of persons with reduced mobility who are put at a disadvantage due to disability, age or for other reasons.
I appreciate the fact that the single market in the area of air traffic services will serve all citizens equally and ensure that passengers are not refused air transport on the grounds of reduced mobility. The approval of the report sends a positive signal from the European Parliament to the disabled, and I feel that it will make a nice Christmas present for them as well.
. UKIP fully recognises the desirability of improving conditions for handicapped people, particularly in some states on mainland Europe. However, we reject the notion that improvements should be carried out under the competence of the Commission. This should be the sole prerogative of democratic national states.
. I voted against this proposal NOT because I wish to hinder persons with reduced mobility but because,
a) this should be left to member states to make appropriate arrangements
b) current law requires the airline to make provision, to require travel agents and booking firms do so will place an intolerable administrative burden on them, will seriously confuse the area between the agent's responsibility and the airline's, and will raise costs, and is probably against EU law.
. This report is a welcome addition to the ongoing debate on the rights of passengers with limited mobility. As a person with a disability, I have experienced both the best and the worst of treatment as a passenger, and should like to emphasise that, in most cases, the service providers try to achieve the maximum efficient service. However, there are times when particular airline rules, or, indeed, the attitude of a captain, can have a very negative impact on the travelling experience.
The most important aspects of improving the service relate, in my opinion, to the training of personnel, as well as clear and coherent guidelines for operators across the sector. Also why not ask the passengers rather than assuming that their needs will be known?
I welcome the common agreement from the Commission and Council on this matter and congratulate the rapporteur on his ability to garner the House.
.  According to non-governmental organisations, this is the first Community-level regulatory instrument specifically geared towards the 50 million or so disabled persons in the EU.
The purpose is to ensure that disabled persons (as Parliament proposed) and persons with reduced mobility have access to air transport.
The regulation before us establishes rules to protect and to provide assistance to disabled persons and persons with reduced mobility travelling by air. This will be achieved by protecting them from discrimination, and by ensuring that they receive assistance at departure, transit and arrival airports, which should be provided at no additional cost to the passenger.
Further initiatives include a range of measures to inform disabled persons and persons with reduced mobility of their rights. We welcome the idea of training ground staff and flight crew, and of ensuring that the necessary infrastructure and aircraft are in place for the service to be provided.
We voted in favour of this initiative.
Having worked with the disabled community for many years, I should like to give the following explanation of vote.
Disabled persons and persons whose mobility is restricted due to disability or other conditions, such as old age, still have the same rights as other citizens. This also holds true when they travel by air. Blind and deaf and dumb people should be included in this group too, since they need appropriate access to information when they travel. It would be wrong to ask disabled air passengers to pay additional charges. A proposal should be made to include these costs in the general expenses of the individual carriers. After all, we are not talking about huge sums of money.
There should be a guarantee that the needs of disabled persons will be met throughout the EU, regardless of which airline or airport they use, and assistance should be provided at each stage of their journey. Examples of such assistance include help when moving around the terminal, boarding or leaving the plane, collecting luggage or transferring to other flights, and the provision of a wheelchair with an attendant at the check-in counter.
It would be advisable to ask carriers to install appropriate devices that make it easier for disabled persons to board and leave planes. Designers of passenger planes should also ensure that features such as gangway width and toilet size are tailored to the needs of persons with restricted mobility.
On top of this, a uniform EU-wide system must be put in place for the provision of assistance to disabled air passengers. This should include the development of service standards that are mandatory in all Community airports.
.  I should like to congratulate Mr Evans on his important report on the proposal for a regulation of the European Parliament and of the Council concerning the rights of persons with reduced mobility when travelling by air, to which I lend my full backing. I particularly welcome all of the amendments aimed at introducing an integrated service to facilitate access to air transport for disabled persons or persons with reduced mobility, at no extra cost to those passengers.
Given the impact that this regulation will have on the air travel market, and the objective that the EU has set itself, this proposal should indeed take account of the difficulties experienced by people with reduced mobility, but should also take into account the difficulties of all those in need of guidance, communication or written assistance when they travel.
. I voted enthusiastically for the Evans Report, because I believe it is a significant contribution to anti-discrimination policies for people with disabilities who want the freedom to fly without hindrance.
. UKIP fully recognises the desirability of improving conditions for handicapped people, particularly in some states on mainland Europe. However, we reject the notion that improvements should be carried out under the competence of the Commission.
. – The objective that the Council and the European Parliament have set themselves in this field, namely the principle of an integrated service to help passengers with disabilities and reduced mobility to access air transport, is not only laudable but indispensable, because there was an urgent need for action.
There is currently a striking disparity in situations and treatment, whether with regard to access to airports or in terms of the assistance provided by airlines and airports.
Be it the lack of a seat for a companion to sit next to the person with reduced mobility, the lack of medical equipment on board and on the ground, such as electric wheelchairs for example, or the lack of disability awareness training for airport staff, it is obvious that the principle of equality for all passengers is not respected to the same extent in all airports and by all European airlines.
I am also pleased to note that the efforts that must now be made by the various airlines and airports must not entail specific supplementary charges for disabled people or those with reduced mobility. It is the least we can do.
. I applaud this report and am delighted by the size of the majority it achieved in this house. Many of our citizens think that disability issues have been resolved because legislation in many of our countries has been in place for years. That is just not the case, the reality on the ground often does not match the aims of the legislative framework, and further urgent action is very necessary to ensure that all our citizens have access to travel. This is a good news story of the European Union taking action where Member States have not, and I am very very pleased to support it.
. It is not the business of the EU to run airlines. If recommendations of this kind are to be internationally effective the measures must be enforced by the body overseeing airlines, not the EU who like to dictate on all subjects, including the rules of football!
. I fully recognise the desirability of improving conditions for handicapped people. However, I reject the notion that this should be done, by the EU on behalf of any one, let alone sovereign Nation States.
I also reject the notion, implicit within this that agents booking any travel arrangements should bear the contractual responsibilities and liabilities of either party
. I consider the ongoing reform of the sugar regime to be unfair on two counts:
1 - First for the European producers themselves, because there is a risk that the big multinational companies that consume sugar, such as Nestlé, will be the principal beneficiaries of the reform.
The smaller producers, on the other hand, could suffer from the 31% reduction in the guaranteed price.
2 - Above all, though, this reform is unfair to the poor sugar-producing countries.
Once again, they are the ones who have to pay the price.
The figures speak for themselves. European producers can count on a package of EUR 1.5 billion in compensation and EUR 4.2 billion for restructuring the sector, while the ACP countries currently have only the prospect of EUR 40 million.
This amount is obscene. In the Committee on Development, we proposed EUR 80 million.
Mr Lehideux’s report aims to soften some of the pernicious effects of the reform of the EU’s sugar regime, by proposing:
- to make the aid complementary to the other financial instruments of EU development policy,
- measures to diversify the economies of countries that are highly dependent on sugar, such as the islands of the Caribbean or Mauritius.
The Danish Social Democrats in the European Parliament have voted in favour of the report, because it is crucial to devise accompanying measures for the Sugar Protocol countries. The Danish Social Democrats in the European Parliament must, however, express regret about the fact that the agreement on the 2006 budget, entered into between the budget authorities, does not make it possible to increase the aid to the Sugar Protocol countries, as the proposed level of support has to be regarded as inadequate.
The June List welcomes the reform of the EU’s sugar regime and finds it encouraging that this sector is being adapted to the market to a greater degree. We are critical of the EU’s export subsidies to domestic sugar producers and welcome the fact that it will be possible for sugar to be traded under fairer conditions in the future.
Through advantageous agreements, the ACP countries have had special access to the EU’s market. The new organisation of the market for sugar will thus have consequences for certain ACP countries. The change to the organisation of the market is, however, necessary and is in the long-term interests of all the parties.
The European Parliament’s rapporteur recommends that significant economic adjustment aid be paid to the ACP countries. We wish to emphasise that such measures would scarcely guarantee that necessary restructuring would be carried out. We are looking for clearer strategies and priorities in terms of what the financial resources are specifically to be used for. Otherwise, there is a significant risk that the restructuring necessary in the long term will not be implemented to the degree that is to be desired.
.  As we have previously stated, we object to the premises on which the reform of the Common Market Organisation for Sugar is predicated. It is being used as a bargaining chip by the EU to obtain benefits in the trade in industrial goods and services, and is a further example of the liberalisation of the worldwide farming trade, a phenomenon that promotes competition and concentrates production into the framework of the international division of labour.
This policy penalises small and medium-sized enterprises in the sector in the most economically developed countries. It also leads to monoculture, the concentration of holdings and the abandonment of farming by millions of country people in poor and developing countries, which in turn undermines their food sovereignty and safety.
This report aims to improve upon some of the Commission’s proposals for the signatories to the Sugar Protocol, yet falls a long way short of what is required, because it does not even question, let alone reject, its basic premise, namely its liberalising approach.
The report’s main proposal is to offset the ‘serious social, economic and environmental consequences’ that the ‘adjustment process’ will have on these countries.
To sum this up in one sentence, the losers will be the farmers and food sovereignty, whereas the winners will be agri-business and the major distributors.
. The Lehideux report is a catalogue of good intentions with no concrete results, apart from EUR 40 million of financial support in 2006.
The 18 ACP countries, signatories to the Sugar Protocol, export 1.6 million tonnes of cane sugar a year to the European Union at the EU price. The Council’s decision to reduce the price of sugar by 36% over four years will result in an equivalent reduction in their export earnings.
The WTO is dealing a harsh blow to countries as poor as Swaziland and Malawi by forcing the European Union to reform its sugar sector on the basis of a complaint by Brazil.
As the ACP countries have quite rightly said, the reform is too fast and too extensive.
In reality, the only winner will be Brazil, the top worldwide exporter of cane sugar, which will take advantage of this situation to increase its share of the export market to the detriment of the ACP countries.
At a time when the WTO is discussing the development round, this is a very poor example for the European Union to give to Africa, even if the ‘everything but arms’ initiative is an attempt to disguise our divisions and our egotism.
This reform of the sugar regime will increase their poverty, with all the consequences you can imagine in terms of immigration.
.  I support this report because it reaffirms the Council’s conclusions that the EU’s bilateral fisheries relationships should graduate from being access agreements to being ‘partnership agreements’. Such a move will contribute towards responsible fishing in the third country concerned, and ensures fishing opportunities for the EU’s distant fishing fleet.
The agreement in question safeguards fishing opportunities for around 52 Community vessels, including five Portuguese surface longliners.
I welcome the fact that this agreement is an instrument that will protect fisheries activities and jobs in fishing fleets, and the fact that it upholds the general principles for preserving fisheries resources under the common fisheries policy.
The June List believes that the EU should immediately cease concluding fisheries agreements with third countries. The common fisheries policy has led to many European waters being depleted of fish and to irrevocable damage to sensitive marine environments. The fisheries policy also has devastating global consequences. The fisheries agreements concluded by the EU with third countries generate short-term income for the countries concluding the agreements. In the longer term, the agreements lead, however, to the depletion of fish stocks and make it difficult for local fishing industries to develop. Only a limited amount of the compensation paid out goes to the local population. The agreements should be paid for by those countries or fleets that choose to make use of these agreements. The fisheries agreements should not be concluded at all within the framework of the EU.
The report contains a positive amendment to the effect that the financial contributions should also be used for the development of coastal populations dependent on fisheries for their living (Amendment 2). The report as a whole emphasises, however, that the agreements are of benefit both to the EU and to third countries. We do not share this view and have thus voted against what is being proposed on this matter. The position that we are expressing through this explanation of vote constitutes the attitude that we have adopted on principle where this issue is concerned. The explanation of vote will thus apply to future matters of a similar kind.
.  We voted in favour of the Fisheries Protocol because it guarantees fishing opportunities for the various fleets of the Member States operating in Seychelles waters until 17 January 2011, including five Portuguese surface longliners.
The renewal of this protocol is an important factor in guaranteeing the survival of Member States’ surface longliner fishing, a section of the fleet that has been severely affected by the crisis in the fisheries sector in recent years. A case in point is Portugal, where the number of vessels has dwindled year on year.
Nevertheless, even taking account of the fact that this new Protocol will last for six years, and bearing in mind the take-up levels of the fishing opportunities on offer, we must highlight the reduction in the number of surface longliners and the increased cost of licences, which we feel is unjustified. This will lead to higher equipment costs and thus a loss of income. It should be highlighted that there is a proposal to increase the cost of licences to EUR 1 000 for surface longliners over 150 grt and to EUR 750 for surface longliners less than 150 grt.
. I voted against this report because the Fisheries Agreements in practice merely export our own disastrous fisheries policy to the rest of the world. The Common Fisheries Policy is untenable, illogical and has been an unmitigated disaster. More so, in our Union of 25 it will collapse under the weight of its own contradictions. We need to ensure that EU decision making is logical, the Common Fisheries Policy is not and puts those of us who are pro-European in the unenviable position of having to explain such an illogical and disastrous policy to our increasingly rightly sceptical electorate.
. I am, of course, pleased that the fishing agreement between the EC and the Seychelles, the first agreement negotiated within the framework of the Partnership Agreements, has been extended.
This agreement is an opportunity for all and beneficial to everyone:
- It will give Community vessels transparent and managed access to the fishery resources of the Seychelles;
- In return, the financial compensation paid by the EU will be a great support to coastal populations, by assisting in the development of certain vital economic sectors, such as the processing industry and port services.
- I would add that the agreement allows for the option of increasing the financial compensation paid by the EC depending on catch volumes.
That is why I support this report unreservedly.
The only fly in the ointment now is the lack of consideration given to the European Parliament. It is not right that we had to wait for almost a year to receive the text of the Protocol, for administrative and technical reasons. I hope that, in future, the European Parliament will be more involved in monitoring this agreement throughout its lifetime. Hopefully that is not just pie in the sky.
.  In light of the difficulties experienced by businesses and ship-owners involved in fishing in third countries arising from the gap between the expiry of one protocol and the entry into force of its replacement, I feel that the Commission’s proposal should be adopted as quickly as possible.
I also agree with the rapporteur, however, that a more stable solution needs to be found than the one in the Commission’s proposal, a solution that would preclude the need to use a range of provisional procedures that cause problems for Community operators and the fisheries sector in the third country. The time that elapses between the signing of the Protocol and its adoption by the Council must be made shorter, in such a way that both provisional application and the advance issuing of licences become no more than a last resort.
.  We regret the fact that our proposal in support of increasing the global financial envelope for fisheries was rejected. This rejection is typical of the inconsistency of both Parliament and the rapporteur; both acknowledge that the budget falls short of what is required if we are to address the economic and social crisis facing the sector, and yet despite the fact that it is one of the key issues in the report before us, it is not being increased.
We are very pleased, on the other hand, that our proposal aimed at funding measures to promote or set up small-scale coastal fishing representative associations, and to ensure their involvement in the decision-making process of the common fisheries policy was adopted. This proposal was in line with the outcome of the public hearing on this section of the fleet held by Parliament’s Committee on Fisheries.
I should like to point out that there are aspects of the current regulation on which we have reservations, due to their ramifications for the sovereignty of Member States. Examples of this include the role of the Community Fisheries Control Agency, and the rapporteur’s proposal to set up a framework agreement as regards the fisheries agreements with third countries.
We therefore opted to abstain.
. I believe this report is a well balanced and thoughtful response to EU fisheries policy, which is why I supported it wholeheartedly.
. I would like to thank all colleagues who have today voted for my report. The overwhelming support for Regional Advisory Councils (RACs) sends a clear signal to the European Commission that these organisations require funding after the transitional period. RACs allow local stakeholders to have a voice in decision making which affects their local interests. We must now call on the Commission to come forward with clear proposals to help RACs.
Aid to Georgia
. The extension of financial aid to Georgia is a practical demonstration of the EU reaching outward to our near neighbours with real assistance. The Caucasus countries are working hard to rebuild themselves and the EU can, must, play a role in their reconstruction and expand our area of peace and prosperity to cover them also. The area is not without problems, but the EU as interested and friendly outsiders can assist in dialogue and progress, so I am happy to support today's proposal and would be happy to support more.
- Commission legislative programme (2006) (RC-B6-0636/2005)
The Swedish Conservatives have today voted in favour of the European Parliament’s joint resolution on the Commission’s work programme for 2006. We believe that the Commission’s main priorities should be to develop the internal market, strengthen the EU’s foreign and security policy, continue with its work on the planned enlargement and make efforts to strengthen the EU’s competitiveness.
We are, however, doubtful about certain parts of the resolution in which the principle of subsidiarity is not respected, for example those parts in which a desire is expressed to overhaul maternity and paternity leave in the EU and to increase efforts in the sphere of tourism.
. I fully support this Resolution, especially Para 9 which stresses the need to take full account of the quality of public services in completing the internal market; calls for a framework directive on services of general interest; insists that the single market can only be developed in a context of fair competition, fighting social dumping and promoting cohesion; calls on the Commission to contribute to the fight against the ‘race to the bottom’ approach in all fields, including in relation to maritime re flagging.
We must listen to the 100,000 people who took to the streets in Ireland last week to express their anger at the 'Race to the Bottom' threatened by the actions of the Irish Ferries company and the Bolkenstein Directive. 100,000 people expressed their anger and made it clear they will not accept a European Union based on the lowest common denominator in social, employment, and public service provisions. I call on Commissioner McCreevy as a matter of urgency to reintroduce Manning of Ferries Directive, unblock the Temporary/Agency Workers Directive and fundamentally amend the Bolkenstein Directive.
.  This resolution, which has regrettably been adopted, albeit by a very narrow margin, is one of Parliament’s most damaging resolutions in support of current Community policy.
There are key aspects of the resolution that are tantamount to an attack on fundamental democratic rights and the Treaty on European Union. A case in point is the call for ‘a properly coordinated interinstitutional campaign and strategy facilitating the rapid adoption of the European Constitution based on the existing draft Constitutional Treaty’, which disregards the ‘no’ votes delivered by the people of France and the Netherlands in referendums on the so-called European Constitution.
Similarly alarming is the call for improved computer systems and increased use of biometric data, for example the Visa Information System (VIS) and the Schengen Information System (SIS II), for the purpose of reducing immigration, and for repressive measures and the erosion of fundamental rights to be stepped up, on the pretext of combating terrorism.
In the area of internal market and monetarist policies, the emphasis is on the all-too-familiar tools of neoliberalism, namely liberalisations purporting to increase competitiveness, the integration of the financial services markets and the enlargement of the euro zone.
Hence our vote against.
. I and my British Conservative colleagues support calls for a renewed focus in achieving the Lisbon objectives, to stimulate growth and employment and to give sufficient resources to framework programmes on research, competitiveness and innovation. The completion of the internal market should be a priority and the initial steps taken by the Commission to withdraw unnecessary regulation are welcomed.
However, we are concerned that there are continued attempts to facilitate the rapid adoption of the EU Constitution and implement legislation for an "Area of Freedom, Security and Justice" which we do not support.
. – The Commission’s legislative programme for 2006 illustrates a concept of Europe that is now obsolete:
- an antidemocratic Europe, following an underhand ‘plan D’ to force on us a constitution that the French and Dutch rejected;
- a Europe without borders, open to worldwide immigration, allowing, in particular, the hundreds of thousands of illegal immigrants regularised in Spain and Italy to settle in other Member States;
- an antisocial Europe, which, by implementing the ultraliberal Lisbon Strategy, causes our businesses to relocate and dismantles our employment law (the Bolkestein directive, which Mr Chirac promised in April was dead and buried, will once again be put to a vote here in Parliament);
- a Europe with no identity, which, by opening accession negotiations with Turkey, an Asiatic, Muslim country, will soon be European only in name;
- an antinational Europe, dissolving our nations into a bureaucratic superstate.
Today, our people need not the umpteenth legislative programme, but a different Europe, founded on the principles that identify it: the freedom of its nations and the spirit of its civilisation.
- Human rights in Tunisia (RC-B6-0646/2005)
. The European Union must publicly condemn the breaches of human rights and freedom of the press in Tunisia so that Tunisian public opinion is aware of it.
The Tunisian Government is quite happy engaging in backroom diplomacy to brush under the carpet the increasingly worrying situation of the 401 political prisoners, the five political parties not permitted to speak freely to the Tunisian citizens, and the large number of associations that cannot operate freely. These lawyers, journalists, workers and intellectuals are being repressed and gagged.
Let us, for once, address the people of Tunisia directly to tell them that the European Parliament will not fall into the trap set for it by Mr Ben Ali by continuing to accommodate a dictatorship that is no longer even attempting to disguise itself.
.  The Community budget provides for funding and specific programmes to protect consumers, for example by supporting organisations or bodies involved in protecting the interests of consumers and promoting the involvement of such organisations and bodies in the Community-level decision-making process. We therefore feel it is only right that the new Member States should fully enjoy the same support for their activities and that high levels of consumer protection should be promoted in all EU Member States. This is especially important in the new Member States in view of the amount of deregulation, privatisation and liberalisation that their economies have undergone in the so-called transition process to market economics and now that they have joined the Union there are hardly any consumer protection bodies.
That being said, we do not share the rapporteur’s underlying philosophy regarding the concept of ‘consumer’ and consumer protection, from the perspective of completing the internal market, promoting the entrepreneurial spirit, and attempting to create a ‘consumer’ culture in those countries via a market economy approach. Such a philosophy severs the cultural roots that were in place before the transition, when a person’s value was not measured by their capacity for consumption. Nowadays, the focus has shifted towards ‘selling’ that value and towards promoting the kind of consumerism that fuels the contradictions inherent in capitalism.
According to the rapporteur, the general public and businesses in the ten new Member States are unaware of the rights and opportunities offered by the harmonised EU legislation on consumer protection. We fully share the view that consumer protection is a significant issue. We are, however, critical of quite a few of the measures proposed in the report, for example the following:
– the fact that the rapporteur recommends that consumer awareness be given higher priority in school curricula throughout Europe, this being something we believe should be decided on at national level, and not by the EU;
– the fact that the Commission is to conduct a ‘strategic information and education campaign’ to prepare consumers for the introduction of the euro in the new Member States;
– the fact that the Commission is to prepare a special strategy for promoting the development of a consumer culture in the new Member States, something that can be implemented independently by individual Member States;
– the fact that consumer organisations are to obtain extensive EU funding, without the report specifying the relevant amounts;
– the fact that the new Member States’ governments are called on to fund the formation of consumer organisations, something that we believe should be decided on at national level.
We regret that the European Parliament is again using a very important political issue to introduce new budget headings and unduly far-reaching EU measures.
– () I voted in favour of this report because I regard it as very important for all regions that are unable to initiate their own development measures without financial support. I myself live in one of the poorest regions of Europe – the Prešov region – where GDP is less than half the European average. I therefore welcome the fact that job creation and the promotion of growth are to be viewed as the paramount aims of state aid. From the standpoint of cohesion, it is very important to adopt transparent criteria that allow all disadvantaged regions to receive financial aid. The inclusion of regional governments in the distribution of state aid is a very positive step, because this guarantees the transparent allocation of these funds.
In connection with this report, I would like to express my doubts regarding the British proposal for the Financial Perspective, as it disregards one of the basic objectives of the EU – the levelling of regional differences.
This report addresses the issue of state aid to enable neglected regions to develop. The June List’s position is that regional policy can be conducted at national level so long as it does not distort competition in the internal market.
.  We are very disappointed that most of our proposals were not approved, not least those concerning the problems of relocations and the protection of public services, on which state aid has an impact. As regards the former, the report does not put forward one single practical proposal, and the latter is not even mentioned.
We welcome the fact that, despite the Commission’s original proposal with regard to regional state aid, those regions affected by what is known as the ‘statistical effect’ will retain the same regional state aid status as the convergence regions until 2013, without any review period. This alone does not, however, lead us to change our minds and vote in favour.
We continue to vote against because Parliament has accepted the Commission’s proposed policy on state aid, which, on the pretext of tackling the problem of unfair competition, is aimed at reducing the amount of aid and at placing restrictions on the Member States by specifying what aid can be granted horizontally.
Let us be clear that the Commission’s proposed new reform of state aid provides for substantial reductions to the scope in which state aid can be granted. This reform would, to all intents and purposes, go against the idea of a public policy that places state aid at the forefront of support for ‘cohesion’ countries as they strive towards regional development.
. In its initial draft, the European Commission planned to ban State aid to business in France as of 2007. This draft, like that of the Bolkestein directive, is part of the implementation of a highly competitive internal market that was agreed during the Barcelona summit, where France was represented by Mr Chirac and Mr Jospin. Mr Koterec’s report introduces a number of improvements: France will retain the option of granting State aid, but that aid will be considerably reduced.
European regional policy, which is largely paid for by French taxpayers, is therefore not content with being more and more stingy towards our regions (the French-speaking region of Hainaut has lost the structural funds under Objective 1 as a result). By preventing France in future from having an independent industrial policy, it is compromising the very existence of hundreds of businesses, which, in the absence of targeted public aid, will either have to relocate their activities or to shut up shop.
That Europe, a Europe which manufactures unemployment and which is antisocial because it is antinational, was rejected by our fellow citizens on 29 May. They want a different Europe, a Europe that, in respecting national sovereignties, will respect employment.
.  I wish to congratulate Mr Koterec on his outstanding report on the role of state aid as a tool of regional development.
I should like to take this opportunity to express my support for the rapporteur’s opinion that in the new programming period the ceilings of aid intensities applicable to the EU’s outermost regions should be exactly the same as those in force during the previous period (2000-2006).
I also endorse the rapporteur’s view that, in this connection, the status described in Article 87(3) of the European Community Treaty should automatically apply to the outermost regions, which is, after all, laid down in the Treaty approving a Constitution for Europe.
. I abstained on the final vote on this report as while many of the inconsistencies in the report were amended in the votes, the report could still do better in terms of clarity and precision. Many of the amendments of my group were sadly unsuccessful, though would have improved this report, which I believe comes too late in any case in order to influence the thinking of the European Commission on this vital matter.
. I am pleased that the Commission listened to the Member States and redrafted their proposal on regional selective assistance (RSA). I agree that there should be less but better targeted state aids. However there is still much to be done to ensure that there is flexibility. Scotland has directly benefited from regional selective assistance securing thousands of jobs and helping many companies successfully develop. We have to allow this to continue.
- EU development policy (RC-B6-0653/2005)
. I voted for the joint resolution on the issue of extraordinary rendition. No one can yet be convicted in Europe of illegal activity, but the weight of evidence suggests that European law has almost certainly been breached in a number of Member States and applicant countries. The work of the Council of Europe's rapporteur on the subject supports that conclusion.
I support the establishment of a temporary committee, but we have to be careful not to bolt the stable door after the horse has bolted. The particular circumstances around extraordinary rendition will have been investigated to death by the time our committee is established. Rather, we need a wider investigation that looks at causes rather than symptoms; an investigation that looks at protecting democracy at home and abroad that looks at how we can fight terrorism protect human rights.
We share the view that it is very important to make EU aid effective and that coordination of the existing aid efforts is needed. It is encouraging that the resolution addresses these aspects of development policy.
The June List believes, however, that the EU should not concern itself with aid issues. This important area must mainly be dealt with at national level. Measures must be coordinated internationally within the framework of existing international organisations that possess legitimacy and experience. We are critical of certain wordings in the resolution, such as the wording to the effect that the EU should step up its present aid efforts.
For the above-mentioned reasons, we have chosen to abstain from voting on this issue.
.  The British Presidency has pulled off the historical feat of achieving unanimity in terms of the criticisms levelled at it. All Member States and political parties are unanimous in recognising that there has been no tangible result.
In June, Prime Minister Blair’s rhetoric of reform aroused great expectations; six months on and nothing has been achieved.
The negotiations on the 2007-2013 financial perspective are a telling example of the way in which the United Kingdom has conducted its Presidency.
Jack Straw showed tremendous insensitivity when he described the British proposal as disciplined, fair and geared towards enlargement and greater economic competitiveness, while vehemently criticising the Luxembourg proposal as unrealistic and unbalanced.
The response to this could hardly have been clearer. The Luxembourg proposal could have lasted the pace, having enjoyed the support of 22 of the Member States, whereas the British one has been rejected by every Member State and every political group in Parliament.
The United Kingdom has dug itself into a hole and has no idea how to extricate itself.
The European Project and the citizens who believe in it have no truck with the kind of national self-interest thus far demonstrated by this Presidency.
- The CIA and the illegal transportation of prisoners (RC-B6-0649/2005)
Mr President, we abstained on the joint resolution on the covert transport of prisoners suspected of Islamist terrorism by the CIA. Without wishing to take a position on the facts, we feel that, whilst protests must be raised against such practices, assuming they have indeed occurred, those protests should come from the governments of the Member States, some of which are allies of the United States.
However, we also feel, and I would like to state this quite clearly, that this situation is not right. The law exists, and it also protects those who break it in the most shameless way, by which I mean terrorists. It is completely contrary to our traditions for people to be detained with no access to the outside world and no opportunity to defend themselves.
One of two things is true: either those detained by the United States are considered to be prisoners of war and have to be treated as such, for example receiving regular visits from the Red Cross and being freed at the end of hostilities – I am thinking in particular of the prisoners of war captured in Afghanistan – or they are considered to be criminals under ordinary law by virtue of the actions of which they are accused and can therefore be defended by lawyers, have the opportunity to defend themselves and be told the charges against them. That is the cornerstone of our civilisation. We must not let terrorism destroy our basic values!
. It is absolutely vital that the European Parliament supports the proposed establishment of a Committee of Inquiry to investigate prisoner abuses in alleged CIA-operated prisons, and secret flights over EU.
Europe must stand up to the Bush administration which seems to see us as 'client states' who will rubber-stamp their every excess. It is ridiculous that the US Secretary of State, Condoleezza Rice, seems to expect us to tolerate their excesses on the premise that their actions may save European lives. I expect it is also the case that European security strategies will save American lives - but neither they nor we should do so using torture.
I fully support my Socialist Group's demand that this whole matter be investigated by a European Parliament Committee of Inquiry. That Committee must also be mandated to investigate the whole issue of protection of human rights and democratic transparency in the context of the fight against terrorism. I hope that all MEPs endorse the demand now being made by Socialist MEPs and agree to the Committee of Inquiry being established immediately.
The resolution addresses a serious issue; but what, in this situation, are speculation and loose assertions, and what are facts?
We welcome a special committee of inquiry in the European Parliament. Any inquiries in search of the facts of this matter are welcome.
Various political groups are now, however, trying to play politics with this issue. We think there are not enough facts to enable us to express a definite view one way or the other. The European Parliament has, as usual, been late in considering amendments and motions for resolutions in plenary. In this situation, we have therefore tried to avoid adopting unduly sensitive positions until the facts of the case are known. We merely wish to express our definite view that cooperation within the intelligence sphere falls within the area of competence of the Member States and is something that they themselves can decide on in the context of bilateral and multilateral relations.
.  More and more facts are coming to light about the US security services and agencies, such as the CIA, illegally kidnapping people, flying them to Europe, detaining them and then subjecting them to isolation and torture. These disgraceful and unlawful acts, which violate the most basic rights, deserve forthright condemnation.
This is especially worthy of condemnation because, contrary to what some would have you believe, this is not some isolated incident or a series of unsubstantiated allegations. Quite the opposite, the reports emerging of this appalling state of affairs are merely the tip of the iceberg of US imperialism, which, under the cloak of the so-called ‘fight against terrorism’, rides roughshod over the United Nations Charter and international law, and uses the UN for its own ends.
Although it likes to play with words, the US administration has never denied the existence of the flights, the kidnappings or the illegal prisons.
It is crucial that this appalling situation be thoroughly investigated and that measures be taken to stop such unlawful activities from happening.
. I voted as I did on this resolution because, along with many concerned London constituents, I believe there should be an objective investigation of allegations, both of the alleged use of EU countries by the CIA for the transportation of prisoners, and the alleged use of European soil for the illegal detention of prisoners.
. The first lesson from the affair around the CIA flights must be to close the US and NATO military bases such as Aviano in Italy, Ramstein in Germany and Kogalniceanu in Romania in the EU and the future member states. After all, they are the infrastructure for the torture flights.
EU interior commissioner Franco Frattini plays things down, wherever this is possible, and pushes the responsibility back to the member states. This is all the more dishonest, since the affair quite clearly also has an EU dimension.
The EU, in the security political arena and precisely as far as the so-called struggle against terrorism is concerned, has agreed on a close cooperation with NATO and the USA. Agreements on secret service cooperation and on the unlimited transfer of information classified secret are part of the “Berlin plus agreement”, which allows the EU to take military action using NATO capacities. In February 2003, there was agreed directly with the USA a close cooperation in the transport of suspects. The scandalous behaviour in this sense is not only that of the US government, but the blame must also rest with the EU officials and the EU governments in the know.
. The presumed use of European countries by the CIA for the transportation and illegal detention of prisoners should be condemned and investigated thoroughly. I am pleased that the UK Government has stated categorically that it will cooperate fully with the Council of Europe investigation.
.  Every year Parliament introduces a ‘set of recommendations’ in one of its own-initiative reports on EU candidate countries, whereas there is no mention of any ‘set of recommendations’ that the Bulgarian people might have for the EU.
We are once again seeing an utterly unacceptable exercise in interference. For example, Bulgaria is called upon to carry out ‘substantial structural reforms’, and is then congratulated on its ‘privatisation programme’. Naturally, if that be the right word, greater transparency is called for in the ‘processes of public procurement, tendering and contracting’, much to the delight of the large economic and financial groups in the EU.
It does not stop there, however. Bulgaria is called upon to introduce ‘measures to bring greater flexibility to the labour market’ and ‘to increase mobility of the workforce’. The country is also reminded ‘that it needs to make increased efforts in all areas of the internal market … so as to guarantee its effective functioning’. Precedence is given to ‘resolving issues of land ownership’, yet who will be keeping an eye on this?
There are other areas that I could mention, but I think these are enough to show the EU ‘at its best’.
Mr President, ladies and gentlemen, I should like to highlight the fact that we voted in favour of the compromise amendment presented last night by the Group of the Greens/European Free Alliance and the Socialist Group in the European Parliament – to which I personally contributed – even though I believe that this amendment is weaker than the text in Article 21, which we had contributed to defining.
We voted in favour of this amendment for the sake of the children, because we wanted this Parliament to adopt a united, strong and determined stance and send out a message to Romania so that the issue of international adoptions might be successfully resolved. We do not expect this to happen before Christmas, but we do still hope that it happens so that these children – whose right to a family is a priority, as is decreed by all the legislation in force at international level – can be reunited with their parents.
This is a question of a human right and a fundamental right that Parliament wants to highlight to Romania, because, among the various things that the country must do to comply with the European acquis, it must above all ensure respect for human rights – in this case, the right of children to experience the joy and happiness of a family.
.  The report before us reaffirms the EU’s desire to see Romania become a Member State on 1 January 2007, but attaches certain conditions to that accession.
The rapporteur expresses his concern at persistent delays in a number of areas, such as improving administrative capacity, combating corruption and implementing the ‘acquis communautaire’ in certain areas of agriculture, public contracts and the environment.
It is clear to see that these demands are nothing short of interference in Romania’s political life, in areas such as the country’s right to food sovereignty and safety, public contracts and administrative capacity, which should be left to the Romanians to address. The aim is more to appease the interests of the economic and financial groups in the most powerful countries than to improve the well-being of the Romanian people.
We therefore opted to abstain.
. I voted for the Moscovici report on Romania, but I believe that, on some key issues, the Romanian government must make accelerated progress - namely the widespread, institutionalised discrimination against the Roma, clearing up allegations of the use of alleged illegal detention sites and state corruption.
.  I should like to begin by welcoming Parliament’s initiative in drawing up this report, as I feel that the role of women in this and other sectors is crucial to the sustainable development of the EU’s economic and social fabric.
As regards this particular report, I am in favour of the proposals put forward to the Commission aimed at fair treatment between the sexes and equal rights at work.
Furthermore, women’s networks in the fisheries sector in the EU should be set up, and women should be involved in Coastal Action Groups and in the new Regional Advisory Councils.
I also welcome the approach made to the Commission for specific aid to back up the initiatives proposed in Mrs Attwooll’s report.
This report recommends far-reaching EU measures aimed at improving the situation of women within, primarily, the fisheries sector. The June List believes that the EU is a union of values and that women and men should be treated entirely equally and have exactly the same opportunities and rights.
We believe, however, that research projects, programmes of measures, women’s networks and special professional training should be devised on a national or local basis and not be regulated and controlled from the top by the Commission and the EU. We have thus chosen to vote against this report.
.  Women play a similar role in the fisheries sector and fishing communities as they do in farming communities, which is to support activities relating to catching. This work comes on top of the work they do in the home, is often unpaid, is potentially damaging to their health and carries no guarantees of social protection.
Women account for only 3% of the workforce in catching, yet there is a much larger proportion of women active in harvesting and aquaculture, which shows that progress has been made in bringing more women into the workforce.
Gender issues continue to take a backseat in this sector, and levels of female involvement in fisheries bodies and associations remain very low.
Against this backdrop, we support the setting up of women’s networks and associations in the fisheries sector at both local and national level. These will enjoy Community support and will have the following objectives: to make the role of women in the sector more visible; to increase the involvement of women in the decision-making process on the common fisheries policy; and to draw attention to the need to preserve fisheries as an economic, social and cultural activity that is of key importance to the development of fishing communities in different countries.
. Women's role in fisheries is often forgotten and yet women play a pivotal role. This report gives recognition to women in the fisheries sector and should be wholeheartedly supported.
That concludes the explanations of vote.
Mr President, I would like to express my gratitude to the House for the endorsement given to this written statement by some 400 Members. There has been support across all party and national boundaries for the idea that there should be one telephone number in Europe that children can call in order to express their worries and needs.
In so doing, we are giving hundreds and thousands of disadvantaged children a great big Christmas present, and I hope that the Commission is listening very carefully to this appeal. I hope that we will not leave it at that, but that the worries and needs of the weakest members of our society will continue to spur us into action. My warm thanks to all those who have made this commitment and will continue to do so in future.
The next item is five motions for resolutions on the human rights situation in Tibet and Hong Kong(1).
. – Mr President, my group has serious concerns about human rights in China. We have regular reports of the continued use of the death penalty and inhuman and degrading treatment in prisons with reports of the use of torture. Those concerns are particularly true in Tibet, where we continue to receive many reports of violations in particular against Buddhist monks and people who follow the Buddhist faith.
As for Hong Kong, we strongly support demands for the provision of universal suffrage within the territory. I would note, however, that in far too many countries in the world the demonstration on 4 December of tens of thousands of people in favour of such universal suffrage would not have been permitted.
However, we have a problem. Paragraph 14 of the resolution – on which we have asked for a split vote – invites the Dalai Lama to address Parliament in what would be seen as his capacity as a head of state. I do not believe it is our place to make such a momentous change to our one-China policy in the middle of an urgency debate. I personally have met and talked to the Dalai Lama on two occasions. I have no objection to his being invited to the Committee on Foreign Affairs or anywhere else. However, I and the PSE Group will not be able to support this resolution if that paragraph remains in place.
. Mr President, ladies and gentlemen, it is unfortunate that we have to keep on drawing the attention of this House to the human rights situation in China, and, much though Europeans would like to see that situation improve so as to enable us to maintain intact and fruitful relations with China, it would appear to have been getting much, much worse recently.
Again and again, we come up against the problem that the Dalai Lama is treated as a separatist, even though he has always explicitly supported the ‘one China’ policy, does not support any secessionist movements, and even though his own requests for negotiations on autonomy are couched in the most pacific terms.
The second point I would like to make is that monasteries are now being used as places where pressure is exerted not only on monks, but also on the general population, in an attempt to re-educate them, and it is because this sort of thing is unacceptable under any circumstances that I ask you to vote in favour of this resolution.
Mr President, two months ago we adopted an urgent resolution in this House regarding Tenzin Delek Rinpoche and he still has not been released from detention. Once again we are here, this time to seek to highlight the ‘patriotic education’ campaign conducted in Tibetan monasteries. Last month five Tibetan monks were arrested in Drepung Monastery. We hear they have also been tortured in detention. But what is their crime? Their crime is that they refused to sign declarations denouncing His Holiness the Dalai Lama as a dangerous separatist.
Public education began as a tool of repression in 1996 in China, but it has escalated since 2005. The Chinese Government is attempting to brainwash the people. This is not public education, it is a suppression of human rights. No doubt the Chinese will again say this is an internal matter for China, but the international community cannot sit idly by when peace-loving people are subjected to this kind of treatment.
We need to know in particular what happened to the young Tibetan monk Ngawang Jangchub, who died in October during a ‘patriotic education’ session. The Chinese Government must listen to our calls for respect for human rights. If it does not, the least we should do – and I mean the least we should do – is maintain our EU embargo on trade in arms. Unlike one of the previous speakers, I would like to see the Dalai Lama coming here and addressing Parliament.
. Mr President, it was at the beginning of October that the 28-year old monk Ngawang Jangchub died in his cell in the Drepung monastery. His death resulted from his interrogation by cadres of the campaign for so-called ‘patriotic education’.
The object of this is that critics of the regime should be brought back into line by means of drastic physical and mental re-education measures. Over 10 000 monks and nuns in Tibet have been obliged to undergo brainwashing since 1996, something that constitutes a flagrant breach of freedom of opinion and religion. The intention is that threats, periods of detention, and torture should induce the inhabitants of monasteries to denounce the Dalai Lama, in writing as an enemy of the state and a separatist. Mrs Lynn has already described how, on 23 November, Chinese security forces occupied the Drepung monastery near the capital, Lhasa. When they arrested five senior monastics, 400 monks mounted a peaceful demonstration for their release. The police and special units responded promptly to this by sealing the monastery off from the outside world for days on end. Are human rights resolutions adopted by this House a matter of indifference to the Chinese? It is evidently not enough for them that the Commission, Commissioner Verheugen, and the Council should intervene. Or are they no more than footnotes to the loudly-heralded dialogue between the EU and China? Speaking on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, let me remind the House of our debate in October, on which occasion we demanded, as a matter of urgency, an improvement in the conditions under which the highly regarded Lama Tensin Delek Rinpoche were being held, which were putting his life at risk, in order to make it possible for him to receive a fair trial.
The United Nations Special Rapporteur on Torture, Manfred Nowak, has just published the results of his inspection of Chinese prisons, labour camps and police stations. He confirms that torture is taking place, and that prisoners and persons regarded as suspect are being mistreated. The effect of the Chinese system of re-education through work is that people can be sent, without a court having passed sentence upon them, to a camp for up to three years. That is a manifest offence against their personal integrity and against the dignity of every human being.
.  Mr President, in October 2005 the European Parliament adopted a resolution on the Chinese authorities’ unjust imprisonment of the Lama Tenzin Delek Rinpoche. This resolution achieved nothing, however, as Tenzin Delek Rinpoche is still being detained and tortured, in spite of his poor state of health. It merely demonstrated the extent to which human rights are violated in China.
The Chinese authorities are currently implementing a policy of ‘patriotic education’, and forcing Tibetans to sign declarations in which they reject the Dalai Lama as their spiritual leader and acknowledge that Tibet is part of China. Anyone who refuses to sign such a declaration is threatened with persecution and arrest. As Members of this House have stressed repeatedly, Tibetan monks are at particular risk. These extraordinary ‘patriotic education’ sessions have already resulted in the death of one monk in unknown circumstances and the arrest of five others. What is more, the 7 000-strong Drepung Monastery has been occupied by the Chinese Special Forces since 25 November, and hence completely cut off from the outside world.
In view of the situation in Tibet, it is clear that the international community must continue to exert pressure on China to improve the conditions in which prisoners are held and to abolish the use of torture and the death penalty. In addition, the Tibetan people must be supported in their fight for life and a continued national identity. It is also worth mentioning in passing that only a dozen or so of the over 3 000 Buddhist monasteries that were once found in Tibet are still in existence.
In the hope that we will finally achieve our goal by adopting yet another resolution, we must do everything in our power to ensure that the Chinese authorities put an immediate stop to such blatant violations of civil liberties.
. Mr President, due to time constraints I will make only one comment, a self-critical one, with regard to Hong Kong.
We are calling for the abolition of the system whereby the Chief Executive is chosen by a committee made up of about 800 Hong Kong residents selected by Beijing. To be fair, however, such a system is arguably better than the previous system whereby the ex-British colony was administered by a governor appointed by the Queen of England. I cannot recall the European Parliament passing any resolutions at that time condemning Britain for imposing such an undemocratic system on the people of Hong Kong. Then again, what right does this House have, even today, to criticise British colonial policies? It dared not do so in the past, and I expect it would not dare do so now concerning Britain’s occupation of approximately 300 square kilometres of Cyprus as a colony, where thousands of Cypriot civilians are governed by an administrator appointed by the Queen of England.
Before I become too controversial for my honourable British colleagues, let me finish by saying that in this resolution we call for the setting of a timetable for the election of Hong Kong’s Chief Executive by universal suffrage. Nevertheless, we should, in the near future, pass a resolution calling for an end to Britain’s colonisation of Cyprus.
, . Mr President, ladies and gentlemen, we can finally be certain that the yeti does not exist, because if it did the Chinese authorities would already have made it sign, as part of their patriotic education programme, a statement describing the Dalai Lama as a dangerous individual, and they would have publicised it. I consider the Dalai Lama to be a tremendously honourable man and I would be very honoured if he were to come to speak in this House.
More seriously, faced with a dictatorial regime which restricts, imprisons, tortures and kills its people, how can we express our indignation beyond our little debate this afternoon? Given that, in 30 months’ time, the world’s young people will gather in Beijing for the Olympic Games and that the Chinese Government intends to take advantage of this event to celebrate its pseudo-democratic model, I would modestly suggest that we should allow our athletes to bear a message of peace, democracy and freedom so that they can be the champions of the Tibetan cause, otherwise we will do a great disservice to everyone in that part of the world.
, . Mr President, the British colonial government did not leave behind a parliamentary democratic structure in Hong Kong but, rather, created the expectation that the People’s Republic of China would introduce that system over there. When Hong Kong was handed back to China, the formula of two systems in one country was devised. People laboured under the illusion that, for Hong Kong, this would mean that, unlike in the rest of China, a parliamentary democracy on the basis of universal suffrage and a multi-party system could exist. It was thought that it could thus be a trial area for future developments in the rest of China.
We now know what those two systems come down to: capitalism under the control of the governing party in the largest part of China, and capitalism without that control in Hong Kong. There is a lack of democracy in both cases. The situation in Hong Kong, where a small selected group has been given the responsibility of self-government, is of course preferable by far to the situation in Tibet, where violence, intimidation and re-education are the instruments employed by the central authority.
Although my group has not been among the signatories of the resolution, I am prepared to endorse it. Moreover, I should like to remind you that the Dalai Lama has already addressed this Parliament’s plenary.
, .  Mr President, today’s debate on violations of human rights centres on Tibet. On 23 November, officials from the Public Security Bureau closed one of the oldest Tibetan Buddhist monasteries on the orders of the Chinese authorities. They arrested one of the most senior monks, and four others whose fate is unknown. A policy of ‘patriotic education’, which amounts to indoctrination, has been introduced in the country in order to boost support for the Chinese Government among the Tibetan monks, and to combat the influence of the exiled Dalai Lama. Tibet has been brutally occupied by China since 1950. The Tibetans have not given up their peaceful fight for freedom, however, even though at least one fifth of the country’s inhabitants have died of hunger, been tortured to death or been executed. Nearly all of the country’s monasteries, which once numbered over 6 500, are in ruins.
The Holy Father John Paul II reminded us that the seeds of destabilisation, rebellion and violence are inevitably sown when human rights are neglected or even abused. There is an urgent need to restore people’s awareness of the dignity of every human being, made in the image and likeness of God, so that it can be used as a sound foundation for freedom, justice and peace on earth.
The Government of the People’s Republic of China, however, even imposes strict controls on religious practices and places of worship. It limits the number of monks and uses exile as a punishment, especially for anyone who is not suitably submissive. Yet notwithstanding the massive scale of the tragedy in Tibet, it is worth noting that the problem of human rights violations, which is an issue that has already been raised in this Chamber, affects the Chinese nation as a whole. The people of China have been repressed for years, and all manifestations of civil independence in the country are stifled. There is detailed documentary evidence of the methods and instruments used to inflict torture on prisoners and of the brutal treatment they receive, even if they have merely voiced their discontent. Such practices are proof of the cruel barbarity that prevails there.
The situation in China in recent times can be described as a highly explosive mixture of Communism and capitalism. The laws of economics have become the only driving force behind development in the country, and there is no longer any place for human rights or moral standards. While it may well be the case that those in power are responsible for human rights violations in individual countries, we should not forget that the moral relativism of the Western world is also partly responsible. Adamant claims are made that this latter promotes human rights, and yet companies from more or less every country in the world find it hard to resist the huge consumer market and the cheap workforce, especially in the ‘reeducation through work’ camps. The prospect of enormous profits helps them to shut their eyes to the tragic situation of prisoners, and to the fact that the materialistic civilisation that is emerging is heading for disaster, at the same time creating poverty and hell on earth for some and paradise for the rich.
We are therefore calling for the international community to stop treating China as if it were a giant labour camp and a cheap workforce, and for human rights to be respected not only in Tibet and Hong Kong, but throughout China.
Mr President, one of the problems in connection with the persistent violations of human rights in Communist China is the lack of credible, consistent and firm protest from the European Union. We are always paying lip service to human rights, but we do not act on the basis of what we say. The European Union and most Member States are more interested in China’s economic potential than in having human rights respected.
Just think of the European Council’s attempts to lift the arms embargo against China or the way in which European trade missions get in each other’s way in China these days. I was also embarrassed when I heard a while ago that the Belgian Government had denied the Dalai Lama access to its territory, because this could be harmful to our contacts with Communist China.
We are currently debating the situations in Tibet and Hong Kong, but we could also debate the threats to Taiwan or the existence of the lao gai concentration camps in China. It is time Europe sent a strong message, for example by inviting the Dalai Lama to visit this House.
. Mr President, the Commission shares the concerns of the European Parliament regarding the human rights situation in China, in particular the detention of monks and closure of monasteries in Tibet, as well as constitutional developments in Hong Kong. These issues are very high on the agenda of our dialogue with China.
The Commission also welcomes and supports the General Affairs and External Relations Council's conclusions of 12 December, which voice strong concern over China’s human rights policy – in particular, with respect to the rights of minorities.
On 12 December, the General Affairs and External Relations Council also approved the Commission’s negotiating mandate for a new partnership and cooperation agreement with China. The mandate also stipulates that a partnership agreement with China will contain a standard clause on human rights. I wish to stress that, for many years, we have not concluded agreements with other parties without such a human rights clause.
As regards Hong Kong, the European Union supports democracy throughout the world as the best means of creating legitimate, stable, accountable and transparent government, of protecting rights and freedom, and of upholding the rule of law. It supports early and substantial progress towards the ultimate goal of universal suffrage in Hong Kong, as set out in the basic law, in line with the wishes of the people of Hong Kong. It is important that we maintain pressure on China to work towards universal suffrage in Hong Kong.
As regards the situation in Tibet, the European Union has put Tibet very high on its agenda with China. It has, in particular, mainly focused its attention on the preservation of the cultural, religious and linguistic identity of the Tibetan people. The present situation in the region, which we follow very closely, raises grave concern, especially with respect to the exercise of religious freedom. We are worried to see that the local authorities have imposed a strict framework setting limits on the exercise of this freedom, and we deplore the recent cases of detention of monks and, in particular, the blockade of the monastery of Drepung in Lhasa.
We hope that a solution compatible with both Chinese sovereignty and respect for the Tibetan population will be found soon. In our view, to reach this ultimate goal, there is no alternative but a peaceful process based on dialogue. We have called for years, and will continue to call, for the establishment of such a dialogue. We, therefore, fully support the process which has been taking place over the past years between Beijing and the representatives of the Dalai Lama.
We firmly believe that only such a direct dialogue can be conducive to a lasting solution of the Tibetan issue. In our view, the opening of a direct dialogue should not be made subject to any precondition. On the other hand, the respective parties should refrain from taking any step that would compromise the establishment of the climate of confidence that appears indispensable, if a solution is to be reached.
The debate is closed.
The vote will take place at the end of the debate.
The next item is the debate on six motions for resolutions on Russia.
. Mr President, Commissioner, ladies and gentlemen, I am grateful to you for having made it possible for us to arrive at a joint resolution on the position of NGOs in the Russian Federation.
Consensus is also important because that way it is easier for us to influence the decision-makers in Russia. As now these are particularly urgent matters, we Social Democrats wanted just to focus on this issue covered in the statement. The issue is also an urgent one for the Duma, which will return to the matter in five days’ time.
In the next parliamentary sitting we will be debating the resolution on Chechnya. We fully agree with Russia’s human rights ombudsman Vladimir Lukin that the draft law goes against Russia’s own constitution. It also goes against international law. I hope that Lukin’s opinion carries weight, because he has chaired the European Parliament-Duma joint delegation for many years.
The freedom of NGOs to operate is an essential part of democracy and stable civil society, which the Russian leadership had said it supports. As a member of the Council of Europe, Russia has committed itself to the Convention for the Protection of Human Rights and Fundamental Freedoms, and, for example, its plans to restrict freedom of association conflicts with that totally. Parliament is worried about recent developments in Russia, and now the Duma has an excellent opportunity to contribute to the development of democracy. It can show that changes can be made. Obviously we hope that that will be the case.
. Mr President, ladies and gentlemen, it is alarming to observe the changes in Russian society, with the grossest human rights abuses exemplified by the new law intended to make NGOs dependent on the state, the ongoing repressive measures directed against the former Yukos bosses Mikhail Khodorkovsky and Platon Lebedev, and by the state of war in Chechnya.
Khodorkovsky and Lebedev are being held, contrary to Russian law, in prison camps in Siberia, a long way from Moscow and north of the Arctic Circle, in temperatures of - 50°. Lebedev is seriously ill. Contact with their family members and lawyers has been made extremely difficult; they have no access to information and are not allowed newspapers. Their defence counsel, Yevgeni Baro and Yuri Schmit, are themselves facing trial next week on a charge of defamation. The Russian justice system’s denial of human rights is made all the worse by the ever-tighter restrictions placed on the freedom of the press. We should be clear in our own minds as to what is going on here and call upon the Council and the Commission to use their influence on Russia to get human rights respected.
. Mr President, it is only true and fair to say that in recent years, Russia has, overall, made significant progress towards the respect of human rights, and this we must praise. Unfortunately, there are still a number of areas where progress is much needed in this vast country, with its very long and unique history and culture, and it must be encouraged to proceed with the outstanding issues, where reform is necessary.
Such an issue is that of NGO legislation. It is a well accepted fact that NGOs and non-profit-making organisations are often key to developing a strong and well functioning civil society. Such organisations, ranging from children's charities to consumer groups, are not present in very large numbers in Russia. It is, of course, a fact that Russia has suffered severely from terrorism in the last few years and public sentiment, expressed through elected representatives, may, when dealing with certain NGOs, especially those in Chechnya, border on the extreme and tend to be unduly legalistic and severe.
Although this may be understandable under certain circumstances, it is not acceptable in terms of proper respect of human rights. We therefore call on the Russian Duma to listen to our advice and take the necessary time to review and impose the amendments concerned with the legislation, in the light of the recommendations expressed in the Presidential review, the Council of Europe provisional opinion and this resolution.
. Mr President, for years, the point was driven home in Western Europe that Russia was undemocratic and that a very great deal needed to change there, and, indeed, sweeping changes have taken place in Russia over the past 14 years. Its economy now resembles America’s to a greater degree. The discrepancies between rich and poor that have come about as a result are now more pronounced than in the European Union.
In the areas of democracy and human rights, the situation is certainly no better than it was in the final years of the Soviet Union under Mr Gorbachev’s leadership, and the oppression in Chechnya outstrips the crimes of Stalin. Where democracy and human rights are concerned, Russia is continuing a bad tradition. It is not so much Russia that has changed, as the perception of that nation in the countries of the European Union.
Before, we in Western Europe saw the East, under the leadership of the Soviet Union, as an economic rival and military opponent. These days, we consider Russia to be an ally and supplier of energy. According to the former German Chancellor, who is now on Russia’s payroll, Russia now boasts a flawless democracy. In those circumstances, it hardly comes as a surprise that there is increasingly less room for independent television stations and that freedom of association and assembly is being curbed.
The citizens are given less and less opportunity to get involved in government policy. The return to a blemished past is hastened by a law that places non-commercial organisations of citizens under government control and that has the power to suspend their funding and to dissolve them. This House therefore has every reason to endorse the criticism made by the Council of Europe.
. Mr President, Russia remains the largest country in the world and because it is a member of the Council of Europe and the OSCE it is under greater scrutiny and criticism by the EU in terms of fundamental democratic rights. It currently enjoys privileges, such as the PCA Agreement, a strategic partnership based on the Four Common Spaces Agreement, and eventual ENPI and EIB funding benefits.
Russia continues to be a democracy, albeit an imperfect one. However, for some time now, concerns have been expressed that the Kremlin and the , so-called men of power close to President Putin, have been attempting to restrict freedom of the media and NGOs, in particular, where it was felt that they were interfering with Russian strategic interests, such as the bloody conflict in Chechnya, or the strategy of reversing some of the controversial sell-offs of the oil and gas sector in the early 1990s in order to increase the patronage of the state.
A handful of men, such as Khodorkovsky, benefited enormously. He was convicted of several criminal offences and had his extensive Yukos holdings renationalised. His controversial trial followed with accusations internationally of political manipulation of the judicial system. More recently, on 23 November, the Duma approved the law restricting freedom of association and the ability of foreign NGOs to operate in Russia by imposing fiscal and residency requirements of registration, which the Council of Europe, in a provisional opinion, has seriously questioned as incompatible with the European Convention on Human Rights.
However, much to his credit, President Putin has listened to the objections and asked to rewrite aspects of the bill which infringe fundamental human rights and which are not legitimately necessary to fight terrorism, as was mentioned in Chechnya in particular, and money laundering.
I hope reason prevails. We all wish to see a democratic, European Russia with whom we can all share fundamental common values of basic human rights.
, Mr President, my group welcomes this resolution, especially Recital I and paragraphs 8 to 13, which take the broader view of the issue that Mr Horáček and I wanted to see. It is often the case in these debates that we take up the cudgels against small-time dictators and neglect to address the human rights situation in major states that are of strategic and economic importance to us. I am glad that we are, today, spelling out how things stand in China and Russia, for if we do not, we run the risk of our economic dependency on them – for it is a regrettable fact that we are economically dependent on them in some areas – causing us to take a one-sided view of human rights or making us blind to the issues at stake.
For years on end, the German Government minimised the importance of such things as the war in Chechnya or the smothering of human rights in Russia, or even passed over them in silence, and when you see the position that the former German Chancellor, Mr Schröder, has now taken on, you can quickly understand why they did so. We must take care that Gasprom, the partly state-owned Russian energy giant, does not start to play the sort of role once played by the United Fruit Company in Latin America. While we must cooperate economically and politically, we must not mince words when telling what is really going on as regards human rights. I am thinking here not only of the prisoners languishing under unspeakable conditions in Siberia, about whom Mr Horáček has had something to say, but also of the attempt at silencing independent organisations – NGOs, in other words – as successfully as the Russian media already have been. I am very much obliged to Mr Deß for seeing to it that we end up using more renewable energies, for Europe’s dependency on Russian energy is bringing us to the point where we start keeping our mouths shut about things that must not be hushed up.
,.   Mr President, I should like to draw the House’s attention to a dangerous trend in Russia. The public prosecutor’s office and the judiciary in this country are increasingly being used as political weapons by President Putin’s regime.
On 9 December 2005, the Russian public prosecutor’s office charged the Neftyanoi Bank with money-laundering and tax fraud. The Bank’s director, Boris Nemtsov, is one of Russia’s most able liberal politicians, and a key member of the anti-Putin opposition. This is particularly significant in view of the forthcoming presidential elections, which will be held in 2008 and which will determine the future of democracy in Russia. In a statement given to my party’s headquarters for its November 2005 newsletter, Mr Nemtsov said that there was a risk that a state-controlled and monopolistic capitalism could be established in Russia. He also expressed his belief that the country is currently undergoing a process of, and I quote, ‘Lukashenkisation’.
The European Union should waive the requirement for Russian citizens to hold visas before they can enter EU Member States. The abolition of visas would serve as a guarantee for Russian civil society that the country will become more democratic.
,. Mr President, every normal democracy has what is known as a fourth estate: a collection of critical journalists and citizens, active NGOs and non-profit organisations which, as representatives of civil society, monitor the authorities, the government, the administration and parliament without any constraints or censorship. Except in Russia, where people or groups, business people and journalists that are too critical of the Kremlin’s and Putin’s policy are gagged. To top it all, the Russian authorities now also intend to silence domestic and foreign NGOs.
I am delighted that six of the eight groups have managed to table a joint resolution that will allow us to dot the i’s and cross the t’s. It will give people like Mrs Alexejeva and Mr Gari Kasparov a shot in the arm and will also give a boost to the many who are active in NGOs, like Mr Nikitin at Bellona, and to NGOs like Immemorial, Greenpeace, Social Verdict and the Civil Society Contact Group.
It also backs up the words spoken by the previous co-chairman, with myself, of the EU-Russia Parliamentary Cooperation Committee, Mr Lukin, who emphatically condemns the draft legislation in question. The resolution before us deserves our overwhelming support.
.   Ladies and gentlemen, democracy and freedom are under threat in Russia. This is the main thrust of the resolution, which is a response to new rules according to which it will no longer be possible in future to bring any amount of money into the country provided that it is used to support the development of civil society. The second reason for the resolution is the influence exerted by the government over the majority of media outlets.
Ladies and gentlemen, I hope that the Duma will soon adopt a similar resolution on the European Union. Freedom, and consequently democracy, are after all also under threat here following the adoption of a proposal for the mandatory retention of telephone calls, text messages and emails for the police. In Italy, Prime Minister Berlusconi controls a decisive share of the television market, and indeed of the media market in general. Foreign owners clearly dominate the media in the Czech Republic, where 80% of the press is in the hands of two German groups. This constitutes a clear threat to the freedom of information, and the situation is similar in Poland and the Balkan States. Is no one in the House concerned in the slightest by this state of affairs? It is my belief that this House will unanimously reject this motion for a resolution once it has given a small amount of thought to the matter. If it does not, our electorate’s opinion of us will be far from flattering. Unless, of course, Members of this House have drafted a motion for a resolution condemning media monopolies in EU Member States.
Mr President, it is a shame that we are discussing human rights violations in Russia on a Thursday afternoon. This is particularly regrettable as we spent a great deal of time debating Tunisia on Wednesday, when all the Members of the House and the media were present.
Freedom of speech and thought is one of the European Union’s fundamental values, and it is the cornerstone of democracy. This is reflected in the activities of the hundreds of thousands of NGOs that constitute the third most powerful and influential force in Europe. Yet it is an unfortunate fact that laws are being adopted in Russia which are alien and incomprehensible to us in Europe. Russia is moving ever further away from democratic standards, and we cannot stand idly by and watch fundamental rights being denied in a country that has a privileged relationship with the EU.
We cannot remain indifferent in the face of changes that are so blatantly undemocratic. Russian NGOs will find it more difficult or even impossible to obtain foreign funding. The new restrictions will apply to as many as 450 000 organisations in Russia, including foreign and international organisations operating in the Russian Federation. The new law prohibits the activities carried out in line with the rules previously in force by Russian branches and representations of foreign and international organisations. What this means is that they will have to shut down their current branches, and submit applications to set up new organisations that will be independent of the parent NGOs. Foreigners who do not have permanent residency in Russia will lose the right to form civil organisations, as well as the right to sit on the boards or be members of such organisations.
Certain Russian politicians have claimed that NGOs are a tool used by third countries to conduct foreign policy in Russia, but these arguments are absurd and make a mockery of the concept of democracy. The European Union should make known its strong opposition to such a reprehensible attitude, which is symptomatic of the increase in xenophobia among Russia’s political elite. The existence of 450 000 NGOs in Russia, and the fact that they are so active, testify to the popularity of this aspect of public and social life in Russia. The European Union should support this manifestation of civil society.
Mr President, although I fully support the proposed resolution, I would just like to point out that the Council and the Commission are applying double standards in respect of the Eastern States. Here is a concrete example: the widely known and regular violation of human rights in Belarus and Russia. Russia, furthermore, is engaged in the genocide of a nation, which is something that is not happening even in Belarus. Nevertheless, the Council and the Commission treat the two States completely differently. The doors to European Union States have been slammed in Lukashenka’s face, yet President Putin is welcomed with open arms. If these double standards are only being applied because of Russia’s oil and gas, resources that Belarus does not have, then such a policy is immoral, although the European Union is supposed to be the standard-bearer of human rights, as well as moral policy. I do not believe that the Council and the Commission are unaware of the principles of moral policy; however, these principles should not be sold for oil and gas.
Mr President, I hope that this empty Chamber does not reflect our lack of interest in what happens in Russia, however understandable the situation is here on a Thursday afternoon. What happens in Russia is in our interests; its interests are our interests.
Sadly, the clock in Russia is now being turned back nearly to Soviet times. There is, at the moment, no independent judiciary, there is no free television, and the political opposition has been totally marginalised. I will not even talk about what is happening in Chechnya; human life is very cheap there. Regarding NGOs, what happens to them is another link in this far too long chain of sad events in Russia.
We cannot be the victim of the ‘NIMBY’ syndrome: not in my back yard. Indeed, it is all in our back yard. It concerns us all. Old habits die very hard in the Soviet Union, but we have to help Russia to come back towards democracy and universal values. First of all, it is in the interests of the Russian people: they deserve liberty, democracy and transparent governance. We also cannot work with a partner who does not adhere to international rules. We have to help Russia become a confident nation which sees that there is no conflict between strength and a democratic, thriving civil society. We have to speak with one voice; otherwise, we reduce our position to something insignificant. We cannot have a good Christmas, we cannot have a good conscience, if we do not see what is happening to our near neighbour.
– Thank you Mr President. It is an undeniable fact that organisations known as NGOs and MPOs have a vital role in our civil society, both in large countries such as Russia, as well as in small countries such as where I come from. In Russia, the number of the many organisations which exist is around seventy thousand. Less than three weeks ago the parliament known as the State Duma passed some amendments, through the first reading, which had an impact on these organisations. One must appreciate the thought both within Russia as well as outside Russia about these amendments which can have an impact on human rights. However, one must mention that in certain countries there was a small number of these organisations which were abused for illicit and illegal aims. On the other hand, the amendments proposed by Russia have a negative impact on those organisations known as ‘buona fide’. On a positive note, the Council of Europe was asked for guidance and even the President of this country, Putin, made some proposals to the new chairman. To conclude, I would like to say that the solution is not to place these organisations in the same category, but to have the necessary legal tools within the parameters of the European Convention so that those which are not genuine will be identified. Thank you.
. Mr President, I am most grateful for this opportunity to give the Commission’s view on human rights in Russia. There are a number of issues which give us cause for concern and which we raise regularly with Russia within the framework of the existing strategic partnership.
Let me begin with Chechnya. We were glad that the elections took place there on 27 November, and that they took place without violence. Given the troubled history of this region that in itself is an achievement. We hope they will be a step in the process towards peaceful democracy there. However, there are a number of reports of irregularities, and we expect that these will be properly investigated.
But much more needs to be done if Chechnya is to progress to democratic stability. Although there appears to have been an improvement in the security situation, a culture of impunity remains. It is essential that the authorities fully investigate cases of disappearances and allegations of torture and bring the perpetrators, including members of the law enforcement authorities, to justice. Russia should also implement its expressed willingness to cooperate with United Nations human rights mechanisms, including the High Commissioner for Human Rights and UN Special Rapporteurs. It is also important that the local ombudsman in Chechnya is seen to be carrying out his duties impartially and effectively.
I should also express our concern at the evidence of continuing harassment of NGOs including those receiving support from the European Community, such as the Russian-Chechen Friendship Society in Nizhny Novgorod. This also affects NGOs delivering humanitarian assistance under the ECHO programme.
In that context, I should draw attention to the proposal for amending Russian legislation on NGOs which is currently before the Duma. We have been concerned that it could make the operations of many NGOs, especially foreign ones, more difficult, and could therefore potentially jeopardise the Commission’s efforts to help build up civil society in Russia, as well as our humanitarian aid programme in Chechnya. The amendments have been presented as necessary to enforce Russia’s right to protect itself from terrorism. Of course, we respect that right, but action taken must be proportionate and must respect international commitments regarding civil society, notably those relating to the OSCE and the Council of Europe.
My colleague Commissioner Ferrero-Waldner raised these concerns with Foreign Minister Lavrov during the Russian Government’s visit to Brussels on 7 December. He expressed understanding and said that amendments would be made to the bill to address these issues. We were, therefore, pleased to note that changes to the draft law have now been sent from the presidential administration to the Duma and welcome the prior consultations held with the Council of Europe on the matter.
However, we remain concerned that the present draft law could still lead to constraints on the legitimate activities of NGOs. We urge the Russian Parliament, therefore, to use the second reading on 21 December to take the Council of Europe’s opinion fully into account. We will continue to follow this matter closely, including the implementation of any new law adopted.
Finally, let me say that we want to address these issues in a spirit of cooperation with Russia. The EU-Russia human rights consultations, which began this year, are now a regular feature of our dialogue and provide an opportunity for frank and open exchanges. In addition the Commission, as well as being the largest donor of humanitarian assistance to the North Caucasus through ECHO, has agreed a EUR 20 million programme for socio-economic recovery there – a clear indication of our willingness to be actively involved in the process of strengthening democracy and stability in the region. We will continue to take all opportunities to contribute constructively to that process.
The debate is closed.
The vote will take place at the end of the debate.
The next item is the debate on six motions for resolutions on Ethiopia and new border conflicts.
. Mr President, as head of the European Union Election Observation Mission in Ethiopia, I helped to persuade Ethiopian opposition leaders not to boycott the May elections, assuring them that the world and the European Union in particular were watching. They felt that the electoral process had been set up by the regime not to achieve democracy but to fool the international community. Despite being elected by the Ethiopian people, they are now in jail. They have been on hunger strike since 28 November, face a possible death penalty, and yet are neglected by European leaders. This is in spite of the fact that, in early September, I warned European governments, the Commission, the US Government and the UN Secretary-General that the regime might be planning the selective repression of Ethiopian opposition leaders.
How could European governments fail so miserably those who trusted the European Union, those who fought and continue to fight for democracy in Ethiopia? How could European and American leaders fail so miserably the Ethiopian people and such an important country: the second most populous in Africa and the headquarters of the African Union? What message are they sending to all Africans? How can the UN Secretary-General and the Security Council continue to turn a blind eye to massive human rights violations inside Ethiopia, forgetting how this could lead to another devastating war with neighbouring Eritrea? How can Mr Blair, the British Prime Minister and President-in-Office of the European Council, continue to allow in his Commission for Africa Mr Meles Zenawi, who is keeping imprisoned and threatening with the death penalty the elected opposition leaders, journalists, human rights and development campaigners and even the Ethiopian representatives of the Global Call to Action against Poverty?
This is the third resolution since July in which the European Parliament, across all political groups, has expressed its deep concern about the situation in Ethiopia. How can European leaders fail to act upon repeated appeals from this Parliament when the lives of Ethiopian prisoners are at stake?
. Mr President, Ethiopia is one of the countries that receives most international economic aid; the European Union alone provides almost $500 million per year. We cannot therefore remain on the sidelines in view of the events that are taking place in that country, particularly following the brutal and entirely unjustified policy of human rights abuses and mass imprisonment of opposition leaders, human rights activists and NGO workers implemented by the Ethiopian authorities.
The extremely harsh and unjustified repression of people who were protesting against what they believed to be electoral fraud cannot go unpunished. Firstly, therefore, the European Union must demand of the authorities in Addis Ababa the immediate unconditional release of all political prisoners, as well as the journalists and editors being held. Secondly, it must be ensured that humanitarian aid, which is still so necessary to the population, is channelled via NGOs and the United Nations and, thirdly, that the maintaining of the arms embargos on the region is guaranteed, as well as strict compliance with the code of conduct on arms exports.
. Mr President, I shall begin with the Eritrean border. The Ethiopian Government’s decision to move back its forces has been very welcome. This is a highly tense situation and it is not helped by Eritrea’s eviction of members of the UN mission.
When we were in Edinburgh, the Eritrean Ambassador to the EU told me that Eritrea wanted the situation resolved, but Ethiopia was refusing to take action. This morning the First Secretary at the Ethiopian Mission to the EU told me that Ethiopia wanted the situation resolved but needed channels of discussion on the process of implementing the boundary commission decision. If it is fundamentally the case that, despite past animosity, there is now the will for peace on both sides, could the Commission and Council not play a more active role in bringing the two sides together?
Secondly, on the situation inside Ethiopia, the Council will be aware that a cross-party group of us who observed the 15 May elections wrote to Hilary Benn, the British Secretary of State for International Development, on 23 November. We detailed our concern at the loss of life and the human rights abuses which have taken place there since June. I am told that an answer is awaiting the Minister’s signature.
This may be the political equivalent of a cheque in the post, but I understand that the Council and Commission are committed to pursing a robust discussion on democracy and human rights issues under Article 8 of the Cotonou Agreement. I hope it will indeed be robust and that the option of initiating urgent consultations under Article 96 of the Cotonou Agreement will be borne in mind if progress is not forthcoming.
.   Ladies and gentlemen, if I may, I should like to ask the Commissioner, in connection with the resolution on the situation in Ethiopia, whether the European Commission, or any other aid donor, has suspended aid to Eritrea following the latter’s flight ban on UN helicopters monitoring the situation on the border between the two countries. This ban is a gross violation of the terms of the truce, and it would only be sensible to take clear action on this matter. I realise that Ethiopia, all valid criticism notwithstanding, has made more progress towards what we call democracy than its rival in East Africa, but I cannot help but wonder why the authors of this resolution have not called for talks to be held with the descendants of the dynasty that previously ruled the country, and for the restitution of the property of this dynasty and of the old hereditary aristocracy. It would be only logical to do so, in view of the fact that we have adopted resolutions today calling for the future EU Member States to make such restitution.
Today we have adopted resolutions that call for restitution, but I would ask whether this is not a clear-cut case of double standards. We are unyielding in our calls for restitution only where Bulgaria and Romania are concerned. We do not make similar calls in the case of Ethiopia, since it would be all too obvious that they are pointless. I support the resolutions, but I am astonished that neither the current head of the Imperial Family of Ethiopia or even President Putin will be asked to appear before the European Parliament, even though His Holiness the Dalai Lama was called on to do so in the resolution on Tibet. I am sure that it is only me that thinks that the European Parliament may well be applying double standards. Incidentally, I should like to ask the Commissioner what the Commission’s response is to the recent adoption by members of the Australian Parliament of a law which curtails civil liberties and which, , allows people to be detained for 14 days.
. Mr President, if you look hard enough on the map of the Horn of Africa, you find a little island of stability called Djibouti. All around it, the situation is precarious. Somalia scarcely exists as a state any more; the domestic situation in Eritrea is highly critical, with the opposition suppressed, and in Ethiopia, the situation after the elections is exactly as the EU’s principal observer, Mrs Gomes, has described it. Not only that, but Ethiopia is subject to the destabilising influence of Eritrea, which we know to be supporting guerrillas fighting in Ogaden, and the border conflict between Eritrea and Ethiopia is still threatening to erupt into open warfare.
Today, here in this House, we are focusing on the domestic situation in post-election Ethiopia, and so the demand we have to make is no vague one: we must call upon the government to desist from deploying disproportionate force to suppress the opposition and the general population, and must release all political prisoners and journalists without delay. I heard recently that three more had been arrested, so the most up-to-date state of affairs is that 15 journalists are in custody. The International Red Cross must also be given access to the camps in which so very many people are being held. The country’s prime minister has again said that he will not only put the political leaders on trial, but also the 3 000 other detainees with them, and that there would be no mercy whatever – not even a Christmas amnesty. As the Ethiopian Government is quite clearly bent upon confrontation, we call on the European Union to give thought to the possibility of imposing – as we already do against other regimes – targeted sanctions against those in power in Ethiopia, which would, I believe, send out a clear signal. If these people are no longer permitted to travel to Europe on shopping trips, perhaps it will also dawn on them that they can no longer count on our support, and that we have no confidence that they are leading their country in the right direction.
. Mr President, the fact that we, in this House, are already adopting the third resolution on Ethiopia in less than half a year shows how grave and disturbing the situation in that country is.
Heartening though it is that the Ethiopian authorities have set 8 000 people at liberty, the figure does demonstrate that mass arrests have taken place, while the government has hitherto always declined to make known either the total number of persons actually detained or the locations at which they were being held. Our resolution therefore demands that the Ethiopian Government give information as to the total number of persons detained and the places where they are being held, allow access to them by the International Committee of the Red Cross and their families, and ensure that they get legal advice and medical care.
. Mr President, human rights violations in Ethiopia are not a new thing. Nor is condemnation of these violations new. Twice in 2005 this Parliament passed resolutions on the situation in Ethiopia, and twice we were disappointed by the response. Recently the Ethiopian ruling regime undertook an alarmingly gigantic crack-down operation against political leaders, human rights defenders, independent journalists, NGO workers and young people voicing opposition to the government in Addis Abba. Thousands of civilians have been arrested and detained without trial. About 8 000 have now been released, but an unknown number still remain in custody.
We are also most concerned about troop movements on both the Ethiopian and Eritrean sides of the border. The fear of a new war is now real and the devastating hostilities of the recent past may once again become a nightmare reality of the present.
We call on the Ethiopian Government to respect the human rights of its citizens and we also call on both the Ethiopian and Eritrean Governments to show restraint, abide by the UN Security Council resolutions and, in the spirit of good faith, resolve their border differences peacefully.
I will conclude by saying that what we heard from Mrs Gomes was most disturbing and serious and I hope the Commission will be able to give answers to the questions she posed.
.Mr President, yet again we turn our attention to Ethiopia and yet again the situation has not improved and if anything got worse. Reports get worse and worse. We now hear that some eighteen thousand youths have been arrested in Addis Ababa and have been taken to an open field by the Dedesa River and imprisoned. It will need to be a very big field.
The Ethiopian authorities must be put under strong pressure by us to reveal how many of their citizens they are mistreating. This motion for a resolution has a number of ideas as to how, but I would be grateful for your update, Mr Commissioner, on what your plans are and what action you will be taking.
The government must disclose how many, particularly how many young people, have been imprisoned and how many killed. Also, what is the Commission's view of the prospective establishment of an independent commission of inquiry into this whole business?
We have much to do on this, colleagues, so I would, in closing – as I believe the last MEP speaker of 2005 – wish you all a restful holiday, a happy Hogmanay as we call New Year in Scotland, and I look forward to seeing you in 2006 when we will be able to redouble our efforts on this dreadful situation.
Mr President, although I hope our wishes for a joyful Christmas will also reach the people of Ethiopia, I believe that the holiday season will be a sad time for many of them. I say this because a not insignificant number of Ethiopians are Christian, and Ethiopia, which is one of the two largest countries in Africa, has Christian roots. As I see it, this is a further reason why the many EU Member States that share these Christian roots should defend human rights in Ethiopia.
I trust the Commissioner will not act like a certain African bird today. I refer to the ostrich, which is known for its habit of burying its head in the sand. I hope that Mr Verheugen will speak boldly about the will and determination of the European Commission and of the EU authorities to stand up for human rights in a country in which such rights are indeed being violated, whatever anyone may say.
I have faith that the Commissioner will do so, and this faith gives me hope. I should like to wish both him and the House as a whole a merry Christmas.
. Mr President, the Commission is very concerned about the internal political developments in Ethiopia since the elections on 15 May. The democratisation process has come to a difficult crossroads.
The Commission condemns the killings of innocent civilians by the security forces on the streets of Addis Ababa and in other cities of the country in July and November. The arrest of thousands of people for sympathising with the opposition parties is unacceptable.
The Commission also condemns the arrest of opposition leaders who have completed three weeks of hunger strike, putting their lives in danger.
The Commission’s concern has been expressed in writing by Commissioner Louis Michel, as well as in Addis Ababa by the European Union and United States' ambassadors, and by the Donor Ambassadors Group. The Ethiopian authorities have been duly notified of our concerns but have not yet reacted in a constructive manner.
As an immediate reaction to the events, the Commission and other donors have agreed to reconsider the implementation of development aid. Budget support is already delayed, whereas humanitarian aid, food aid and other programmes continue at present.
On the political front, the European Union Heads of Mission will launch a structured political dialogue with the Ethiopian Government, according to Article 8 of the Cotonou Agreement.
The Heads of Mission in Addis Ababa have proposed to the government a detailed structure for the dialogue and performance indicators to measure progress on the political and human rights situations. These indicators mainly relate to progress in the democratisation process, the respect for human rights and the rule of law, as well as issues of regional peace and stability.
At this stage, the Commission does not consider that consultations, as foreseen in Article 96, should be opened because there is still hope that political dialogue can achieve positive results.
In the longer term, the Commission will need to work on the strengthening of democratic institutions in Ethiopia and the promotion of open dialogue between the government and civil society.
Currently, the Commission is promoting the advocacy role of Ethiopian civil society with the aim of enabling them to play a stronger role in the democratisation process. In our view, these efforts must be continued, despite setbacks to the democratisation process.
On the Ethiopia/Eritrea peace process I would like to recall the European Union position on this matter. The European Union encourages the parties to abide by the Algiers Peace Agreement, as well as by the final and binding decision of April 2002 of the Ethiopia/Eritrea Boundary Commission. Eritrea and Ethiopia should respect and implement UN Security Council Resolution 1640(2005). Furthermore, the initiative is with the United Nations Security Council because the United Nations is the guarantor of the Algiers Peace Agreement and can enforce international law.
The debate is closed.
The vote will take place at the end of the debate.
. I am concerned about the deteriorating situation between Ethiopia and Eritrea which threatens to lead to a new war. It took the Eritreans decades and the deaths of tens of thousands of freedom fighters to achieve independence. Since then the human rights situation in Ethiopia has remained dire, while in Eritrea it has deteriorated from adequate to very poor.
Nevertheless the shadow of conflict hanging over the region makes it even more difficult to see human rights significantly improve in either country. Therefore it is important that the Commission and Council press both countries to return to the troop deployment levels of 16 December 2004, and for Eritrea in particular to reverse its decision to ban helicopter flights by the UN Mission in Ethiopia and Eritrea and to ask some members of the Mission to leave.
The next item is voting time.
Mr President, it was a request for a split vote on paragraph 14, but having discussed it with some of my colleagues from other groups, we can make it very simple. It is a split vote on the word ‘address’. If that falls, then we will be able to support the resolution. It will then read: ‘Urges the Conference of Presidents to invite His Holiness the Dalai Lama to the European Parliament during 2006’. I hope that split vote will go through so that we can support the resolution as a whole.
Mr President, I just want to ask about the split vote from a procedural point of view. Is it in order to have a split vote when it has not been put in writing before the actual part-session begins? I just need a ruling on that and to know which rule you will be speaking to.
Mr President, this matter should not be treated as more important than it is; the word ‘Head of State’ is nowhere to be found in the resolution. The Dalai Lama has addressed the plenary before, and we can, for once, leave the practicalities of the arrangements to the Conference of Presidents and the Bureau.
That concludes the vote.
I declare the session of the European Parliament adjourned.